Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 1 of 294




                 EXHIBIT A
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 2 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 3 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 4 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 5 of 294




                 EXHIBIT B
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 6 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 7 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 8 of 294




                 EXHIBIT C
        Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 9 of 294
                                                                         U.S. Department of Homeland Security
                                                                         Washington, DC 20528




                                                                         Homeland
                                                                         Security
                                                                         Privacy Office, Mail Stop 0655


                                         April 19, 2019

SENT VIA E-MAIL TO: dale@transgenderlawcenter.org

Dale Melchert, Esq.
Transgender Law Center
P.O. Box 70976
Oakland, CA 94612

Re: 2019-HQFO-00384

Dear Mr. Melchert:

This letter acknowledges receipt of your Freedom of Information Act (FOIA) request to the
Department of Homeland Security (DHS), dated February 5, 2019, and to your request for a
waiver of all assessable FOIA fees. Our office received your request on February 5, 2019.
Specifically, you requested any and all records within possession of the Office of Civil Rights
and Civil Liberties ("CRCL") pertaining to A#"206418141" or "206 418 141" or "206-418-141"
or "Jeffry Hernandez" or "Jeffrey Hernandez" also known as "Roy Alexander Hernandez
Rodriguez" also known as "Roxsana Hernandez” (hereinafter "Ms. Hernandez") DOB: February
18, 1985, including but not limited to: (a) any and all investigations, inspections, audits and
reports, pertaining to Ms. Hernandez while in ICE custody; (b) any and all investigations,
inspections, reports, 'audits and communications pertaining to the death of Ms. Hernandez and
surrounding circumstances; and (c) the detainee death review or any other reports or memoranda
pertaining to the death of Ms. Hernandez (Date Range for Record Search: From 5/8/2018 To
2/5/2019).

Due to the increasing number of FOIA requests received by this office, we may encounter some
delay in processing your request. Consistent with 6 C.F.R. Part 5 § 5.5(a) of the DHS FOIA
regulations, the Department processes FOIA requests according to their order of receipt.
Although DHS’ goal is to respond within 20 business days of receipt of your request, FOIA does
permit a 10-day extension of this time period in certain circumstances under 6 C.F.R. Part 5 §
5.5(c). As your request seeks a voluminous amount of separate and distinct records, DHS will
invoke a 10-day extension for your request pursuant 6 C.F.R. Part 5 § 5.5(c). If you would like
to narrow the scope of your request, please contact our office. We will make every effort to
comply with your request in a timely manner.

You have requested a fee waiver. The DHS FOIA regulations at 6 C.F.R. Part 5 § 5.11(k) set
forth six factors DHS must evaluate to determine whether the applicable legal standard for a fee
waiver has been met: (1) Whether the subject of the requested records concerns “the operations
       Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 10 of 294




or activities of the government,” (2) Whether the disclosure is “likely to contribute” to an
understanding of government operations or activities, (3) Whether disclosure of the requested
information will contribute to the understanding of the public at large, as opposed to the
individual understanding of the requester or a narrow segment of interested persons, (4) Whether
the contribution to public understanding of government operations or activities will be
“significant,” (5) Whether the requester has a commercial interest that would be furthered by the
requested disclosure, and (6) Whether the magnitude of any identified commercial interest to the
requester is sufficiently large in comparison with the public interest in disclosure, that disclosure
is primarily in the commercial interest of the requester.

Upon review of the subject matter of your request, and an evaluation of the six factors identified
above, DHS has determined that it will conditionally grant your request for a fee waiver. The fee
waiver determination will be based upon a sampling of the responsive documents received from
the various DHS program offices as a result of the searches conducted in response to your FOIA
request. DHS will, pursuant to DHS FOIA regulations applicable to non-commercial requesters,
provide two hours of search time and process the first 100 pages at no charge to you. If upon
review of these documents, DHS determines that the disclosure of the information contained in
those documents does not meet the factors permitting DHS to waive the fees, then DHS will at
that time either deny your request for a fee waiver entirely, or will allow for a percentage
reduction in the amount of the fees corresponding to the amount of relevant material found that
meets the factors allowing for a fee waiver. In either case, DHS will promptly notify you of its
final decision regarding your request for a fee waiver and provide you with the responsive
records as required by applicable law.

In the event that your fee waiver is denied, and you determine that you still want the records,
provisions of the FOIA allow us to recover part of the cost of complying with your request. We
shall charge you for records in accordance with the DHS FOIA regulations as they apply to non-
commercial requesters. As a non-commercial requester you will be charged for any search time
and duplication beyond the free two hours and 100 pages mentioned in the previous paragraph.
You will be charged 10 cents per page for duplication and search time at the per quarter-hour
rate ($4.00 for clerical personnel, $7.00 for professional personnel, $10.25 for managerial
personnel) of the searcher. In the event that your fee waiver is denied, we will construe the
submission of your request as an agreement to pay up to $25.00. This office will contact you
before accruing any additional fees.

We have queried the appropriate component(s) of DHS for responsive records. If any responsive
records are located, they will be reviewed for determination of releasability. Please be assured
that one of the analysts in our office will respond to your request as expeditiously as possible.
We appreciate your patience as we proceed with your request.

Your request has been assigned reference number 2019-HQFO-00384. Please refer to this
identifier in any future correspondence. The status of your FOIA request is now available online
and can be accessed at: https://www.dhs.gov/foia-status, by using this FOIA request number.
Status information is updated daily. Alternatively, you can download the DHS eFOIA Mobile
App, the free app is available for all Apple and Android devices. With the DHS eFOIA Mobile
       Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 11 of 294




App, you can submit FOIA requests or check the status of requests, access all of the content on
the FOIA website, and receive updates anyplace, anytime.

If you have any questions, or would like to discuss this matter, please feel free to contact this
office at 1-866-431-0486 or 202-343-1743.


                                              Sincerely,




                                              James Holzer
                                              FOIA Program Specialist
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 12 of 294




                 EXHIBIT D
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 13 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 14 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 15 of 294




                  EXHIBIT E
       Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 16 of 294




                                              United States Attorney
                                              Northern District of California



                                                 9 Floor, Federal Building                (41 5)436-7 1 64
                                                 450 Golden Gate Ave., Box 36055
                                                 San Francisco, CA 94102-3495      FAX:   (41   s)436-7234




                                              September 25,2019

By Electronic Deltvery

Shawn Thomas Meerkamper
Transgender Law Center
P.O. Box 70976
Oakland, CA,94612
Phone: (5 1 0) 587-9696, ext. 303
Fax: (510) 587-9699
shawn@trans genderlawcenter. org

R. Andrew Free
Law Office of R. Andrew Free
P.O. Box 90568
Nashville, TN 37209
Phone: (844)321-3221
Fax: (615) 829-8959
Andrew@Immi grantC ivilRi ghts. com

Re: Transgender Law Center, et al. v. U.S. Department of Homeland Security, et al., Case
No. 19-cv-03032 SK

Dear Counsel,

       I write in response to your September     10,2019 email and to follow up regarding our
discussion after the September 9,2019 case    management conference. I look forward to working
with you to resolve this matter expeditiously and efficiently.

       1.       Plaintiffs' Proposed Early Summary Judgment Motion

       After the September 9,2019 case management conference, you indicated that Plaintiffs
intended to file an early motion for summary judgment regarding the adequacy of ICE's search,
among other issues. Defendants strongly believe that such a motion would be premature. Because
Defendants will not begin releasing records until the end of September, Plaintiffs have not yet had
a chance to analyze what is, and what is not, included in Defendants' search and records release.
        Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 17 of 294




While Defendants cannot prevent Plaintiffs from filing an early summary judgment motion on the
adequacy of search, Defendants believe that the quickest, most efficient way to resolve this case
is through continued collaboration and cooperation; filing a motion for summary judgment before
Plaintiffs have had an opportunity to analyze the content of Defendants' release is premature.

         Defendants are committed to conducting their search in good faith, using "methods which
can be reasonably expected to produce the information requested." Oglesby v. U.S. Dep't of Army,
920 F.2d 57,68 (D.C. Cir. 1990). Per ICE's request, on September 10, 2019, you sent an email
listing l3 custodians Plaintiffs believe ICE would have to search before its search could be deemed
adequate. ICE can confirm that it has and/or will search for potentially responsive records from
each of the custodians listed in your September 10,2019 email.

       In any event, Defendants note that Judge Kim's Standing Order clearly states that "the
Court will address only one motion for summary judgment per side," absent a showing of good
cause. Defendants do not believe that good cause would exist to entertain serial summary
judgment motions in this case and would oppose any further summary judgment motion on that
basis, among others.

       2.        Immigration and Customs Enforcement's ("ICE") Pace of Production

       As reported in the Joint Case Management Statement (ECF No. 15 at 5), ICE has identified
approximately 3,100 pages of potentially responsive records. ICE has already started processing
records for the month of September, and intends to release its first tranche of responsive records
on or before September 30,2019.

        Following the September 9, 2019 case management conference, you indicated that
Plaintiffs would file a motion seeking the release of 3,000 pages monthly. Alternatively, you
indicated that if ICE would agree to release 1,000 pages monthly, Plaintiffs would not file such a
motion. Due to limited govemment resources, it will be a challenge for ICE to process more than
500 pages each month. However, as a compromise and to avoid prolonged and costly motion
practice on this issue, ICE is willing to process 750 pages each month, starting in October 2019.
At that pace, ICE anticipates completing its processing of the 3,100 pages of potentially responsive
records identif,red to date by approximately January 2020.

       Please let me know   if Plaintiffs are willing to accept this compromise.

       I   look forward to our continued collaboration to resolve this matter efficiently       and
expeditiously.


                                                            truly



                                                      JE    CHIUS
                                                           stant U nited States Attorney
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 18 of 294




                  EXHIBIT F
        Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 19 of 294




                                                                             September 27, 2019
Jevechius D. Bernardoni
Assistant United States Attorney
United States Attorney’s Office
Northern District of California
Jevechius.Bernardoni@usdoj.gov

        Re:      Transgender Law Center, et al. v. U.S. Immigration & Customs Enforcement
                 Case No. 3:19-cv-3032-SK

Dear Jev:

Thank you for your letter of September 25 in the above-referenced case. We, too, seek an expeditious,
just, and efficient resolution to this litigation, and hope that continuing conferral with your office will help
move this forward.

We write to seek clarification and further information about several issues about which Plaintiffs have
been seeking clarity from your office for nearly eight weeks. In light of ICE’s two-month delay in
providing the most basic information about the agency’s response, Plaintiffs would appreciate the
courtesy of your client’s substantive response to these specific issues by no later than Tuesday, October
1, 2019, at 6:00 p.m. Pacific Time.

    A. ICE’s Refusal to Confer in Good Faith Regarding the Search.
First, please specifically identify the offices that were searched to come up with the 3,100 responsive
records ICE has identified. We first asked your co-counsel for this information during our Rule 16 call on
August 19, 2019. We next asked for the information at the September 9, 2019, Case Management
Conference. We provided you specific offices during our discussion after the hearing. You wrote them
down. Then, at your request, we provided a written account of those offices by email on September 10,
2019. On September 13, you responded that you would provide us with the information we requested “as
soon as possible.” The September 25, 2019, Letter you sent is the first response we’ve received.

Regrettably, ICE continues to refuse to identify the offices it has already searched. Rather, your
September 25 Letter states “ICE can confirm that it has and/or will search for potentially responsive
records from each of the custodians listed in your September 10,2019 email.” (emphasis added).

Which is it? “Has”? “Will”? Both? The distinction matters. If it’s “has”, that means 3,100 comprises the
universe of documents, the searches are complete, and ICE’s goal of finishing production by January
2020 makes sense. But if it’s “will” or “both”, this could substantially expand the timeline of review and
production, substantially increase the volume of documents, amplify the adverse effects on Plaintiffs and
the public’s right to know that ICE has brought on through its unlawfully delayed response.

You characterize Plaintiffs’ summary judgment motion on search adequacy as “premature.” Knowing
which offices ICE searched is critical to understanding whether the agency has carried its burden under
the Freedom of Information Act (“FOIA”). Yet ICE still refuses to answer the question we asked two
months ago: Which offices did ICE search to recover the 3,100 pages of responsive records, and when? If
the agency intends to provide a definitive response to this question, it should do so by Tuesday.
        Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 20 of 294
TLC v. ICE
September 26, 2019
Page 2 of 3
    B. ICE’s Demonstrably False Claims to the Court about the Volume of Production.
Second, your September 25 letter offers that ICE will produce 750 pages per month in lieu of defending
against summary judgment. Plaintiffs reject this offer, and the cynical gamesmanship that yielded it.

ICE’s 750-page proposal is an admission that either (a) DOJ lied to Plaintiffs and the Court about 500
pages per month being a resource-based limitation on FOIA disclosure; or (b) your client lied to you and
the DOJ. Either way, the ball is in now your court to correct the records.

We tried to help you and your co-counsel avoid this situation. From Plaintiffs’ very first communications
with your office, ICE has maintained it cannot – not “will not”, not “doesn’t want to” – process more than
500 pages per month. Plaintiffs repeatedly told your co-counsel, and then you, that this representation is
demonstrably false. ICE and DOJ failed to retract its false statement. Instead, ICE and DOJ incorporated
the falsehood into the Joint Case Management Statement. ECF No. 15 at 3-4. (“As stated in Paragraph 2
above, defendant can process 500 pages monthly due to limited government resources, and can provide a
declaration from ICE FOIA explaining the resources, if requested.”).

Making matters worse, during our September 9 Case Management Conference, your co-counsel
represented to the Court on the record that ICE “cannot” process more than 500 pages per month. She did
so despite Plaintiffs’ repeated, unequivocal representations that we know this is false by virtue of the
dockets in nearly a dozen cases, including two within this Court. And she did so despite the fact that we
met with you both immediately before the hearing and told you both, again, that this is false.

ICE now admits what’s always been true: It can and does process more than 500 pages per month of
records in FOIA cases. The Court deserves to be informed of ICE’s falsehood, and Plaintiffs believe DOJ
has an affirmative duty to correct its prior, on-record statements, all of which fall within the strictures of
Fed. R. Civ. P. 11. After wasting months, ICE owes the parties and the Court and explanation for the
agency’s prior misrepresentations.

In light of the fact that your letter seems to suggest that ICE “will” be conducting additional searches for
responsive documents, the volume of responsive records is expected to increase. Accordingly, all records
ICE has now should be produced now. Our position is based upon knowledge of several similar FOIA
mandamus actions, in which DHS or ICE were a Defendant and either stipulated or was ordered to
produce significantly more than 500 records per month.1 In Immigrant Legal Resource Center v. U.S.
Department of Homeland Security, et. al, Case 4:17-cv-06029-DMR (N.D.C.A.) the Northern District of
California ordered Defendants to produce 1,000 pages of records per month. A stipulation several months
later 2 in the same case shows the number of pages defendants actually produced monthly, which range
from 878 pages to 1,110 pages a month. Furthermore, in other jurisdictions DHS or ICE, on multiple
occasions, have been ordered to produce significantly more than 500 pages per month, including up to
14,000 pages in one month.3 While we know it is possible for you clients to release all documents within



1
 See Joint Stipulation to Continue Case Management Conference Order dated 10/24/18.
2
 See Continue Case Management Conference Order dated 5/28/19.
3
  DHS. Elec. Privacy Info. Ctr. v. U. S. Dep’t of Homeland Sec., 218 F. Supp. 3d 27, 37 (D.D.C. 2016) (ordering
DHS to produce 2,000 pages per month); Nat’l Day Laborer Org. Network v. U.S. Immigration & Customs Enf’t
Agency, 811 F. Supp. 2d 713, 731 (S.D.N.Y. 2011) (ordering ICE to fully respond to an outstanding FOIA request
that required producing over 14,000 pages in one month); ACLU v. DOD, 339 F. Supp. 2d 501, 505 (S.D.N.Y.
2004) (ordering the agency to produce all responsive documents in one month); Judicial Watch, Inc. v. Dep’t of
Energy, 191 F. Supp. 2d 138, 140-41 (D.D.C. 2002) (ordering agencies to process over 6000 pages of material
within 60 days); NRDC v. Dep’t of Energy, 191 F. Supp. 2d 41, 43 (D.D.C. 2002) (ordering the complete
production of 7500 pages to be completed within 60 days); Detention Watch Network v. U.S. Immigration & Cust.
        Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 21 of 294
TLC v. ICE
September 26, 2019
Page 3 of 3
one month, for the sake of resolving this matter as expeditiously as possible we would accept the
production of 1,000 pages per month beginning end of September. This would be mutually advantageous
because it would save both our office’s time and resources to forgo motion practice and resulting
attorney’s fees.

Finally, in response to your question regarding records pertaining to Dr. Sperry, Plaintiffs will await
ICE’s response to our question from eight weeks ago on what’s already been searched by ICE before
engaging in any additional discussions as to adequacy of search.

We look forward to the courtesy of your response by Tuesday evening.

                                                           Best regards,

                                                           /s/ Dale Melchert
                                                           R. Andrew Free
                                                           Shawn Meerkamper
                                                           Lynly Egyes
                                                           Co-Counsel for the Plaintiffs




Enf’t, Case No. 14 Civ. 583, ECF No. 48 (S.D.N.Y. July 3, 2014) (ordering DHS to either (a) review a minimum
of 4,000 pages per month or (b) produce a minimum of 1,500 pages of responsive documents per month).
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 22 of 294




                 EXHIBIT G
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 23 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 24 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 25 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 26 of 294




                 EXHIBIT H
       Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 27 of 294



                                February 10, 2020

Dale Melchert
Transgender Law Center
594 Dean Street
Suite 11
Brooklyn, NY 11238

RE:    ICE FOIA Case Number 2020-ICFO-21832

Dear Mr. Melchert:

This acknowledges receipt of your January 14, 2020, Freedom of Information Act (FOIA) request to
U.S. Immigration and Customs Enforcement (ICE), for request for records pertaining to FOIA Case No.
2019-ICLI-00053 (see request for details). Your request was received in this office on February 10,
2020.

Due to the increasing number of FOIA requests received by this office, we may encounter some delay
in processing your request. Per Section 5.5(a) of the DHS FOIA regulations, 6 C.F.R. Part 5, ICE
processes FOIA requests according to their order of receipt. Although ICE’s goal is to respond within
20 business days of receipt of your request, the FOIA does permit a 10- day extension of this time
period. As your request seeks numerous documents that will necessitate a thorough and wide-ranging
search, ICE will invoke a 10-day extension for your request, as allowed by Title 5 U.S.C. §
552(a)(6)(B). If you care to narrow the scope of your request, please contact our office. We will make
every effort to comply with your request in a timely manner.

Provisions of the FOIA allow us to recover part of the cost of complying with your request. We shall
charge you for records in accordance with the DHS Interim FOIA regulations as they apply to
commercial requesters. As a commercial requester, you will be charged 10 cents per page for
duplication, and for search and review time at the per quarter-hour rate ($4.00 for clerical personnel,
$7.00 for professional personnel, $10.25 for managerial personnel) of the searcher and reviewer. We
will construe the submission of your request as an agreement to pay up to $25.00. You will be
contacted before any further fees are accrued.

We have queried the appropriate program offices within ICE for responsive records. If any responsive
records are located, they will be reviewed for determination of releasability. Please be assured that
one of the processors in our office will respond to your request as expeditiously as possible. We
appreciate your patience as we proceed with your request.

Your request has been assigned reference number 2020-ICFO-21832. Please refer to this identifier
in any future correspondence. To check the status of an ICE FOIA/PA request, please
visit http://www.dhs.gov/foia-status. Please note that to check the status of a request, you must
enter the 2020-ICFO-21832 tracking number. If you need any further assistance or would like to
discuss any aspect of your request, please contact the FOIA office. You may send an e-mail to ice-
foia@ice.dhs.gov, call toll free (866) 633-1182, or you may contact our FOIA Public Liaison, Fernando
Pineiro, in the same manner. Additionally, you have a right to right to seek dispute resolution services
from the Office of Government Information Services (OGIS) which mediates disputes between FOIA
requesters and Federal agencies as a non-exclusive alternative to litigation. If you are requesting
access to your own records (which is considered a Privacy Act request), you should know that OGIS
does not have the authority to handle requests made under the Privacy Act of 1974. You may contact
OGIS as follows: Office of Government Information Services, National Archives and Records
Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001, e-mail
at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-
5769.

Regards,
       Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 28 of 294



ICE FOIA Office
Immigration and Customs Enforcement
Freedom of Information Act Office
500 12th Street, S.W., Stop 5009
Washington, D.C. 20536-5009
Telephone: 1-866-633-1182
Visit our FOIA website at www.ice.gov/foia
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 29 of 294




                   EXHIBIT I
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 30 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 31 of 294




                  EXHIBIT J
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 32 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 33 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 34 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 35 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 36 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 37 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 38 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 39 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 40 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 41 of 294




                 EXHIBIT K
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 42 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 43 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 44 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 45 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 46 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 47 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 48 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 49 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 50 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 51 of 294




                  EXHIBIT L
              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 52 of 294




                     ICE Documents that are Missing Pages
       Date                                                    Title
5/17/2018     Cibola inmate/detainee commitment summary - Missing pages 5-8 and 10-11 of 12

5/17/2018     Cibola property Disclaimer and telephone monitoring statements - Missing pages 1-9
              ER Flow Sheet Record - ICE produced only 3 pages while CoreCivic produce the same document that was 6
5/17/2018     total pages
5/24/2018     CIBOLA Form 1-203 - Missing page 2 of 2

                CoreCivic Production- not produced by ICE
       Date                                                    Title

3/27/2010     Email re: ICE detainee from Honduras dies in Albuquerque hospital/Albuquerque Journal
5/4/2018      CoreCivic Memo re: Monthly Certification of Pending Litigation
5/9/2018      DHS Record of Deportable/Inadmissible Alien FORM I-213
5/11/2018     DHS Determination of inadmissibility
5/11/2018     DHS Information about Credible Fear Interview
5/11/2018     DHS Notice and Order of Expedited Removal - Determination of Inadmissibility
5/11/2018     DHS Notice of Alien Ordered remove/departure verification
5/11/2018     DHS Record of Deportable/Inadmissible Alien FORM I-213
5/11/2018     DHS Record of Sworn Statement in Proceedings under Section 235(b)(1) of the Act
5/11/2018     Jurat for record of sworn statement in proceedings under section 235(b)(1) of the act
5/11/2018     Record of Deportable/Inadmissible Alien
5/11/2018     Record of Sworn Statement in Proceedings under Section 235(b)(1) of the Act
5/14/2018     Email re: Streamlined transfer process Bed Space Request for Transfer to Cibola from SYS/POE
5/15/2018     CCS Memo Significant Event Notice - Death RE: Hernandez Jeffry
              CCS Memo Significant Event Notice - Transported to Lovelace Medical Center - Admitted -Hernandez
5/15/2018     Jeffry
5/15/2018     Email re: Incoming transgender
            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 53 of 294




5/15/2018   Email re: Transgender
5/15/2018   I-216 Workbook Instruction with List of Transfers with details
5/16/2018   CCS General Notes
5/16/2018   Correct Care Solutions, Inc. Physician's Orders
5/16/2018   Correct Care Solutions, Inc. Progress Notes
5/17/2018   CCS Consent to Medical Interpretation
5/17/2018   CCS Medical Clearance Form for Patient Workers
5/17/2018   Consent to Medical Interpretation
5/17/2018   CoreCivic ADO Report
5/17/2018   CoreCivic Commander's Daily Log
5/17/2018   Email re: Commander log 5-17-18
5/17/2018   Email re: Daily Roster
5/17/2018   Email re: Hernandez, Jeffry 206 418 141
5/17/2018   Email re: ICE Hospital Placement Hernandez

5/18/2018   CCS Memo Significant Event Notice - Update Detainee in Hospital - ICU -Hernandez Jeffry
5/18/2018   Email re: Admitted to Hospital - Hernandez, Jeffry 206 418 141
5/18/2018   Email re: Daily Roster
5/18/2018   Email re: Hernandez, Jeffry 206 418 141
5/18/2018   Email re: ICE Detainee Hernandez
5/19/2018   CCS Memo Significant Event Notice - Update Detainee in Hospital - ICU -Hernandez Jeffry
5/19/2018   CoreCivic Commander's Daily Log
5/19/2018   Email re: Commander log 5-19-18
5/19/2018   Email re: Hernandez, Jeffry 206 418 141
5/19/2018   Off-site Post Checklist and Equipment Checklist
5/20/2018   CCS Memo Significant Event Notice - Update Detainee in Hospital - ICU -Hernandez Jeffry
5/20/2018   CoreCivic Commander's Daily Log
5/20/2018   Email re: Commander log 5/20/2018
5/20/2018   Email re: Hernandez, Jeffry 206 418 141
            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 54 of 294




5/20/2018   Off-site Post Checklist
5/21/2018   CCS Memo Significant Event Notice - Update Detainee in Hospital - ICU -Hernandez Jeffry
5/21/2018   Email re: Daily Roster
5/22/2018   CCCS Daily Roster Billing Agency: Immigration and Customs Enforcement
5/22/2018   CCS Memo Significant Event Notice - Update Detainee in Hospital - ICU -Hernandez Jeffry
5/22/2018   CoreCivic Commander's Daily Log
5/22/2018   Email re: 09-18J Off-site post checklist 5/22/18 Lovelace
5/22/2018   Email re: Commander log 5/22/2018
5/22/2018   Email re: Hernandez, Jeffry 206 418 141
5/22/2018   Memo re: Significant Event Notice Update Detainee in Hospital ICU
5/22/2018   Off-site Post Checklist and Equipment Checklist
5/23/2018   CCCR Daily Roster Billing Agency: Immigration and Customs Enforcement
5/23/2018   CCS Memo Significant Event Notice - Death RE: Hernandez Jeffry
5/23/2018   Corecivic Cibola County Correctional Center Commander's Daily Log
5/23/2018   Email re: Daily Roster
5/23/2018   Email re: Hernandez, Jeffry 206 418 141
5/23/2018   Off-site Post Checklist
5/24/2018   CCCR Daily Roster Billing Agency: Immigration and Customs Enforcement
5/24/2018   CCS Memo Significant Event Notice - Death RE: Hernandez Jeffry
5/24/2018   CCS Memo Significant Event Notice - Update Detainee in Hospital - ICU -Hernandez Jeffry
5/24/2018   Corecivic Cibola County Correctional Center Commander's Daily Log
5/24/2018   Email re: 09-18H12-05-23-2018
5/24/2018   Email re: Commander Log 5-23-18
5/24/2018   Email re: Hernandez, Jeffry 206 418 141
5/24/2018   Email re: Hernandez, Jeffry Hospital Update
5/24/2018   Email: Daily Roster
5/25/2018   CCCR Daily Roster Billing Agency: Immigration and Customs Enforcement
5/25/2018   CCS Memo Significant Event Notice- Death Hernandez, Jeffry
5/25/2018   Email re: 5-1c Blank
5/25/2018   Email re: Commander Log 5-23-18
            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 55 of 294




5/25/2018   Email re: Hernandez Jeffry pronounced dead.
5/25/2018   Email re: Hernandez, Jeffry 206 418 141
5/25/2018   Email re: Solictud fots Roy Alexander Hernandez y Entrevista a sus companeros
5/25/2018   Email re: Transgender Detainee Hernandez - Priority 1 death of apparent natural causes
5/25/2018   Email: Daily Roster
5/25/2018   Incident Statement
5/26/2018   Email re: Hernandez, Jeffry 206 418 141
5/29/2018   CCCR Daily Roster Billing Agency: Immigration and Customs Enforcement
5/29/2018   Email re: Daily Roster
5/29/2018   Email re: ICE detainee from Honduras dies in Albuquerque hospital/Albuquerque Journal
5/31/2018   Email re: NM Transgender migrant dies while in US custody
5/31/2018   Litigation reserves as of May 31, 2018
6/1/2018    Email re: Corecivic Morning Clips
6/5/2018    CoreCivic Memo re: Monthly Certification of Pending Litigation
6/5/2018    Email re: Monthly Certification of Pending Litigation - CCCC
6/6/2018    Email re: AP question for story/on deadline
6/7/2018    Email re: Corecivic Morning Clips
6/20/2018   Email re: Hernandez Witness List - preliminary
6/21/2018   Email re: Hernandez Witness List - preliminary
            ICE External Reviews and Analysis Unit Jeffry Hernandez Detainee Death Review CCCC - Milan, NM
6/26/2018   06/26/18-06/27/18
6/27/2018   Email re: Article for you
6/28/2018   Email re: Article for you
6/30/2018   Litigation reserves as of June 30, 2018
7/6/2018    Memo Monthly Certification of Pending Litigation
7/9/2018    Email re: Monthly Certification of Pending Litigation - CCCC
7/17/2018   Email re: New Mexico lawmakers weigh immigration detention oversight -San Antonio Express-News
7/31/2018   Litigation Reserves as of July 31, 2018
8/7/2018    CoreCivic Memo re: Monthly Certification of Pending Litigation
             Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 56 of 294




8/10/2018    Email re: Certificate of Pending Litigation - Cibola County Correctional
8/13/2018    CoreCivic Memo re: Monthly Certification of Pending Litigation
8/13/2018    Email re: Certificate of Pending Litigation CCC
8/22/2018    Email re: Milestone
8/31/2018    Litigation reserves as of August 31, 2018
9/5/2018     Memo Monthly Certification of Pending Litigation
9/7/2018     Email re: Certificate of Pending Litigation CCC
9/10/2018    Email re: Certificate of Pending Litigation CCC
9/30/2018    Litigation Reserves as of September 30, 2018
10/4/2018    CoreCivic Memo re: Monthly Certification of Pending Litigation
10/4/2018    Email re: Certificate of Pending Litigation - Cibola County Correctional October 2018
10/31/2018   Litigation reserves as of October 31, 2018
11/5/2018    CoreCivic Memo re: Monthly Certification of Pending Litigation
11/9/2018    Email re: Certificate of Pending Litigation - Cibola County Correctional November 2018
11/26/2018   Email re: Article Daily Beast
11/26/2018   Email re: Comment from CoreCivic?
11/26/2018   Email re: Inquiries re: Death of Roxsana Hernandez
11/26/2018   Email re: Inquiry from the Washington Post/Roxsana Rodriguez
11/26/2018   Email re: POSSIBLE SPAM TIME-SENSITIVE- Death of Roxsana Hernandez
11/27/2018   Email re: Corecivic Morning Clips
11/27/2018   Email re: Roxsana Hernandez, interview with The New York Times
11/28/2018   Email re: CBS News request
11/28/2018   Email re: Corecivic Morning Clips
11/28/2018   Email re: Daily News monitor
11/28/2018   Email re: Independent autopsy of transgender detainee
             Email re: NY Times - Independent Autopsy of Transgender Asylum Seeker who died in ICE Custody
11/28/2018   Shows Signs of Abuse
11/29/2018   Email re: Corecivic Morning Clips
11/29/2018   Email re: Daily News monitor
             Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 57 of 294




             Email re: NY Times - Independent Autopsy of Transgender Asylum Seeker who died in ICE Custody
11/29/2018   Shows Signs of Abuse
11/30/2018   Litigation Reserves as of November 30, 2018
12/5/2018    CoreCivic Memo re: Monthly Certification of Pending Litigation
12/6/2018    Email re: Corecivic Morning Clips

12/6/2018    Immigration Equality Report about the transgender unit of the Cibola, NM Core Civic Detention Center
12/8/2018    Email re: Possible Spam - Daily beast Article with MI State Rep comments
12/10/2018   Email re: Certificate of Pending Litigation - Cibola County Correctional December 2018
12/12/2018   Email re: Report Re Cibola Visit
12/25/2018   Email re: CBS News press request
12/25/2018   Email re: Story for Wednesday on CalPERS engaging CoreCivic
12/31/2018   Litigation reserves as of December 31, 2018
1/7/2019     CoreCivic Memo re: Monthly Certification of Pending Litigation
1/14/2019    Email re: Certificate of Pending Litigation - Cibola County Correctional January 2019
1/14/2019    Email re: KOB Albuquerque response (Roxsana Hernandez Rosario)
1/14/2019    Email re: Statement and news coverage re: transgender detainee death and autopsy - November 2018
2/21/2019    Email re: LaSalle Corrections Records Request
3/31/2019    Litigation reserves as of March 31, 2019
4/1/2019     Email re: CRCL site visit for Cibola Correctional Center 19-CRCL-1837
4/2/2019     Email re: CRCL site visit for Cibola Correctional Center 19-CRCL-1837
4/5/2019     CoreCivic Memo re: Monthly Certification of Pending Litigation
4/8/2019     Email re: CRCL site visit for Cibola Correctional Center 19-CRCL-1837
4/10/2019    CoreCivic Memo re: Monthly Certification of Pending Litigation - April 2019
             DHS CRCL Document and Information Request Cibola County Correctional Center Onsite Investigation
4/30/2019    April 30-May 2, 2019
Undated      Agency Classification
Undated      Alpha Roster
Undated      Daily Roster
Undated      DHS Jurat for Record of Sworn Statement in Proceedings under Section 235(b)(1) of the Act
          Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 58 of 294




Undated   DHS Office for Civil Rights and Civil Liberties pamphlet
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 59 of 294




                 EXHIBIT M
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 60 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 61 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 62 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 63 of 294




                 EXHIBIT N
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 64 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 65 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 66 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 67 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 68 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 69 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 70 of 294




                 EXHIBIT O
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 71 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 72 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 73 of 294




                  EXHIBIT P
    Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 74 of 294
Individual and Enterprise Level ICE and DHS Email Accounts Not Included in ICE’s
         Production as compared with the CoreCivic Document Production

                 a. ICE Enterprise-Level Accounts:

                        i. IAO.DOMESTICMISSIONS@ice.dhs.gov;

                       ii. LGBTI.Care@ice.dhs.gov;

                       iii. ELP-EPC-DETENTION-SDDO@ice.dhs.gov;

                       iv. ELP-ABQ-COORD-NOTIFY@ice.dhs.gov;

                        v. IHSC_ElPaso@ice.dhs.gov

                       vi. ELP-EPC-COR@ice.dhs.gov

                      vii. EPC-Transportation@ice.dhs.gov

                      viii. ELP-EPC-GPS@ice.dhs.gov

                       ix. ELP-EPC-Detention-SDDO@ice.dhs.gov

                        x. EPC-Camp-Space-Requests@ice.dhs.gov

                       xi. ICEMedia@ice.dhs.gov

                      xii. EPC-Asylum@ice.dhs.gov

                      xiii. ERO CRCL

                      xiv. HQ DDO SNA




                 c. Individual ICE Custodian Emails:

                          i. ICE ABQ Supervisory Detention and Deportation Officer Dean King
                             Dean.King@ice.dhs.gov
                         ii. El Paso Field Office Director Dianne Witte Diane.L.Witte@ice.dhs.gov
                       iii. Andrew R. Lorenzen-Strait, ICE Deputy Assistant Director -
                             Andrew.R.Lorenzen-Strait@ice.dhs.gov
                        iv. Lana.Khoury@ice.dhs.gov (ICE HQ)
                         v. El Paso Assistant Field Office Director T Hernandez
                        vi. El Paso ERO Official Cartagena
                       vii. San Diego – Otay Mesa Supervisory Detention and Deportation Officer
                             Park
                      viii. Olvera

                                                 1
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 75 of 294



                  ix.   Mendivil
                   x.   Rivera
                  xi.   Linscott
                 xii.   Paramo
                xiii.   Callahan
                xiv.    Herring
                 xv.    Albarran
                xvi.    DeAnda-Ybarra
               xvii.    Donald George
              xviii.    Brian Jasperson
                xix.    Rebecca.M.Savion@ice.dhs.gov
                 xx.    Carrillo
                xxi.    Marquez
               xxii.    Villalobos
              xxiii.    Diesel
               xxiv.    Wasson
                xxv.    M.Ramirez2@ice.dhs.gov
               xxvi.    Diaz
              xxvii.    Tapia
             xxviii.    Cisneros
               xxix.    Belmonte
                xxx.    A. Garcia
               xxxi.    Villanueva
              xxxii.    Ibarra

           d. DHS Individual Custodian Emails
                 i. FNU murphy@hq.dhs.gov
                ii. scott@hq.dhs.gov




                                           2
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 76 of 294




                 EXHIBIT Q
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 77 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 78 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 79 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 80 of 294




                  EXHIBIT R
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 81 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 82 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 83 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 84 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 85 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 86 of 294




                  EXHIBIT S
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 87 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 88 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 89 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 90 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 91 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 92 of 294




                  EXHIBIT T
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 93 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 94 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 95 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 96 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 97 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 98 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 99 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 100 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 101 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 102 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 103 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 104 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 105 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 106 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 107 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 108 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 109 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 110 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 111 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 112 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 113 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 114 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 115 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 116 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 117 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 118 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 119 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 120 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 121 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 122 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 123 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 124 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 125 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 126 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 127 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 128 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 129 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 130 of 294




                  EXHIBIT U
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 131 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 132 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 133 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 134 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 135 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 136 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 137 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 138 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 139 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 140 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 141 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 142 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 143 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 144 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 145 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 146 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 147 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 148 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 149 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 150 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 151 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 152 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 153 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 154 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 155 of 294




                  EXHIBIT V
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 156 of 294
                           00004103/11/2020




                           00004103/11/2020
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 157 of 294
                           00004203/11/2020




                           00004203/11/2020
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 158 of 294




                  EXHIBIT W
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 159 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 160 of 294




                  EXHIBIT X
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 161 of 294




From: "King, Dean" <Dean.King@ice.dhs.gov>
Date: June 13, 2018 at 6:40:25 PM CDT
To: Andrew Free <andrew@immigrantcivilrights.com>
Cc: "Witte, Diane L" <Diane.L.Witte@ice.dhs.gov>, "Lorenzen-Strait, Andrew R"
<Andrew.R.Lorenzen-Strait@ice.dhs.gov>, Flor Bermudez
<flor@transgenderlawcenter.org>, "Khoury, Lana" <Lana.Khoury@ice.dhs.gov>,
"Farmer, Floyd S" <Floyd.S.Farmer@ice.dhs.gov>
Subject: RE: Disposition of Property / Dates & Locations of Detention

Here is our timeline, based on our reports and multiple internal sources. Hope this
helps.

May 9: Presents at CBP Port of Entry; Detained on ER
May 9 - May 13: Detained by CBP. Enters Scripps Hospital in San Diego, CA (May 11
for ER visit.)
May 13 - Enters ICE Custody in San Diego (after Scripps)
May 14 - Travels from San Diego to San Luis Detention Center in Arizona (right
around midnight of the 14th.)
May 15 - Travels from San Luis, Arizona to El Paso.
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 162 of 294


May 16 - Arrives at Cibola from El Paso. (2040 hrs)
May 17 - Transfers to Cibola General Hospital (1018 hrs)
May 17 - Airlifted to Lovelace Medical Center in ABQ
May 17 - 25 - ICU at Lovelace
May 25, 2018 - Pronounced dead.




R/

Dean King
SDDO
ICE Albuquerque
505-235-5658


From: Andrew Free [mailto:andrew@immigrantcivilrights.com]
Sent: Wednesday, June 13, 2018 11:35 AM
To: King, Dean <Dean.King@ice.dhs.gov>
Cc: Witte, Diane L <Diane.L.Witte@ice.dhs.gov>; Lorenzen-Strait, Andrew R
<Andrew.R.Lorenzen-Strait@ice.dhs.gov>; Flor Bermudez
<flor@transgenderlawcenter.org>; Khoury, Lana <Lana.Khoury@ice.dhs.gov>; Farmer,
Floyd S <Floyd.S.Farmer@ice.dhs.gov>
Subject: Re: Disposition of Property / Dates & Locations of Detention

Many thanks Officer King.

R. Andrew Free
Law Office of R. Andrew Free
www.Resist.Law
PO Box 90568
Nashville, TN 37209
O: (844) 321-3221x1
F: (615) 829-8959
Andrew@Resist.Law

Sent from my iPhone. Please excuse brevity, typos, and overzealous autocorrections.

On Jun 13, 2018, at 10:05 AM, King, Dean <Dean.King@ice.dhs.gov> wrote:

      I’ll let the facility know to release the property to Flor. We are good with
      the visit tomorrow.



      Dean King
      SDDO
      ICE Albuquerque
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 163 of 294


     505-235-5658




     From: Witte, Diane L <Diane.L.Witte@ice.dhs.gov>
     Date: Wednesday, Jun 13, 2018, 11:03
     To: Lorenzen-Strait, Andrew R <Andrew.R.Lorenzen-Strait@ice.dhs.gov>,
     Andrew Free <andrew@immigrantcivilrights.com>
     Cc: Flor Bermudez <flor@transgenderlawcenter.org>, Khoury, Lana
     <Lana.Khoury@ice.dhs.gov>, Farmer, Floyd S <Floyd.S.Farmer@ice.dhs.gov>,
     King, Dean <Dean.King@ice.dhs.gov>
     Subject: RE: Disposition of Property / Dates & Locations of Detention

     Hi all,

     Adding SDDO King to respond on the highlighted portion below.

     Diane L. Witte
     Acting Field Office Director | El Paso Field Office
     US Immigration & Customs Enforcement | Enforcement & Removal Operations
     915-856-5508 (D) | 202-345-5916 (C)



     From: Lorenzen-Strait, Andrew R
     Sent: Wednesday, June 13, 2018 10:57 AM
     To: Andrew Free <andrew@immigrantcivilrights.com>; Witte, Diane L
     <Diane.L.Witte@ice.dhs.gov>
     Cc: Flor Bermudez <flor@transgenderlawcenter.org>; Khoury, Lana
     <Lana.Khoury@ice.dhs.gov>
     Subject: RE: Disposition of Property / Dates & Locations of Detention

     Andrew - why the need for us to confirm this timeline?



     Andrew R. Lorenzen-Strait
     Deputy Assistant Director
     DHS/ICE/ERO/Custody Programs
     202.431.4761

     Sent with BlackBerry Work
     (www.blackberry.com)

     From: Andrew Free <andrew@immigrantcivilrights.com>
     Date: Wednesday, Jun 13, 2018, 12:35 PM
     To: Witte, Diane L <Diane.L.Witte@ice.dhs.gov>
     Cc: Flor Bermudez <flor@transgenderlawcenter.org>, Lorenzen-Strait, Andrew
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 164 of 294


     R <Andrew.R.Lorenzen-Strait@ice.dhs.gov>, Khoury, Lana
     <Lana.Khoury@ice.dhs.gov>
     Subject: Disposition of Property / Dates & Locations of Detention

     Officer Witt:

     First, thanks again for agreeing to facilitate the transfer of Roxsana's
     property to my colleague, Flor Bermudez. She will be at Cibola tomorrow
     to assume custody of this property. Is there anything we need to do in
     advance to let folks know she's coming and that she's going to be
     receiving this stuff? Do you need anything signed from me?

     Second, in an effort to cover all the bases in advance of my call with
     Roxsana's sisters this afternoon to explain the autopsy results, I'm trying
     to piece together the timeline and location of Roxsana's detention by DHS
     after arriving at the port of entry. I'd appreciate any help or confirmation
     you could provide in that regard.

     So far, based on ICE's detainee death notification
     (https://www.ice.gov/news/releases/ice-detainee-honduras-passes-away-
     new-mexico-hospital), our conversation, and those I've had with Andrew
     Lorenzen-Strait, I understand the following to be the timeline:

     May 9: Presents at CBP Port of Entry; Detained on ER
     May 9 - May 13: Detained by CBP. Enters Scripps Hospital in San
     Diego, CA (date?)
     May 13 - Enters ICE Custody in San Diego (while in Scripps? after?)
     May 13 - ? - Travels from San Diego to San Luis Detention Center in
     Arizona
     May ? - May 15 - Travels from San Luis, Arizona to Cibola Detention
     Center
     May 15 - Arrives at Cibola
     May 17 - Goes to Cibola General Hospital
     May 17 - Airlifted to Lovelace Medical Center in ABQ
     May 17 - 25 - ICU at Lovelace
     May 25, 2018 - Pronounced dead.

     Is this correct?

     I appreciate that first facts are often tough to gather and confirm within
     the timeframe set forth by PBNDS 4.7.V.E and Directive 7-9.0, so I
     understand if the information in the ICE posting isn't totally accurate as to
     timeline.

     Thanks for your continued assistance.

     Best regards,

     Andrew Free
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 165 of 294




     Tel: (844) 321-3221 Fax: (615) 829-8959
     Andrew@ImmigrantCivilRights.com
     Mail: P.O. Box 90568 Nashville, TN 37209
     NEW OFFICE ADDRESS : 2004 8th Ave. South Nashville, TN 37204
     www.Resist.Law
     Licensed to Practice in Tennessee
     Admitted to Practice in U.S. Courts of Appeal for the Fifth, Sixth,
     Seventh, Ninth, and Eleventh, and District of Columbia Circuits
     Admitted to Practice in U.S. District Courts for the District of Colorado,
     District of Columbia, Middle and Eastern Districts of Tennessee, and
     Northern District of Illinois
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 166 of 294




                  EXHIBIT Y
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 167 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 168 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 169 of 294




                  EXHIBIT Z
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 170 of 294
Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 171 of 294




                EXHIBIT ZZ
                                                                      Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 172 of 294
                                                                                        Transgender Law Center v. DHS Vaughn Index
Bates Range     Release Document Name                                    Description of Document                 Date                Exemptions Applied Explanation of Withholdings

                                                                                                                                                               Names and contact information of DHS employees were redacted from this
                                                                                                                                                               record pursuant to FOIA exemption (b)(6). The employees whose names
                                                                                                                                                               are redacted in the documents are not senior leaders. They are not
                                                                                                                                                               employees whose actions, decisions, or statements are subject to press
                                                                                                                                                               coverage. Those employees are not public figures, and there is no public
                                                                                                                                                               interest present that outweighs their right to personal privacy. DHS also
                                                                                                                                                               applied FOIA Exemption (b)(7)(C) to protect the names of DHS law
                                                                                                                                                               enforcement personnel contained with the email messages. These
                                                                                                                                                               individuals are employees of DHS' law enforcement components and the
                                                                                                                                                               records containing these employee's names relate to DHS' law enforcement
                                                                                                                                                               mission of enforcing US immigration laws. Law enforcement personnel have
                                                                                                                                                               a heightened interest in protecting their personally identifiable information,
                                                                                                                                                               relative to members of the general public. In particular, because of the
                                                                                                                                                               sensitivity surrounding immigration enforcement issues, the release of
                                                                                                                                                               these law enforcement names in connection with these issues could subject
                                                                                                                                                               these employees to harrassment by individuals who disagree with the
                                                                                                                                                               Department's mission, or to harm. DHS applied FOIA Exemption (b)(5) to
                                                                                                                                                               protect deliberative information contained in email outlining CRCL's
                                                                                                                                                               investigation. Such deliberative information is exhibiting CRCL's
                                                                                                                                                               investigative angle, CRCL's initial thinking about the matters to be
                                                                                                                                                               investigated and issues to be explored. Disclosure of this information could
                                                                                                                                                               be harmful to agency in making deliberations open to public and could
                                                                                                                                                               provide misleading information since such information was provided by
                                                                                                                                                               CRCL prior to commencement of investigation and exploration of the issues
000001‐000003   RE: CRCL Short Form Complaint Number is 18‐08‐DHS‐0342 Email Chain                               08/02/2018          (b)(5); (b)(6), (b)(7)(C) surrounding this investigation.
                                                                       Listing of Legal Service Providers in
000004‐000013   List of Pro Bono Legal Service Providers               California                                04/01/2018                   N/A
000014          Certificacion De Nacionalidad                          Certification of Nationality Statement    05/09/2016                   N/A

                                                                                                                                                               Names and contact information of DHS employees were redacted from this
                                                                                                                                                               record pursuant to FOIA exemption (b)(6). The employees whose names
                                                                                                                                                               are redacted in the documents are not senior leaders. They are not
                                                                                                                                                               employees whose actions, decisions, or statements are subject to press
                                                                                                                                                               coverage. Those employees are not public figures, and there is no public
                                                                                                                                                               interest present that outweighs their right to personal privacy. DHS applied
                                                                                                                                                               exemption (b)(7)(E) to protect law enforcement sensitive information,
                                                                                                                                                               including law enforcement investigative codes. DHS also applied FOIA
                                                                                                                                                               exemption (b)(5) to protect deliberative information in an email exchange
                                                                                                                                                               between CRCL supervisors and analysts regarding draft memorandum.
                Re: DANA ‐ PLEASE EXPEDITE THIS REVIEW ‐ Cibola                                                                                                Disclsoure of such deliberations could inhibit the candid discussion of issues
000015‐000017   Retention Memo                                           Email Chain                             04/02/2019          (b)(5); (b)(6); (b)(7)(E) between employees and frustrate DHS decision‐making.
                                                                    Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 173 of 294
                                                                                                                                                  Names and contact information of DHS employees were redacted from this
                                                                                                                                                  record pursuant to FOIA exemption (b)(6). The employees whose names
                                                                                                                                                  are redacted in the documents are not senior leaders. They are not
                                                                                                                                                  employees whose actions, decisions, or statements are subject to press
                                                                                                                                                  coverage. Those employees are not public figures, and there is no public
                                                                                                                                                  interest present that outweighs their right to personal privacy. DHS also
                                                                                                                                                  applied FOIA Exemption (b)(7)(C) to protect the names of DHS law
                                                                                                                                                  enforcement personnel contained with the email messages. These
                                                                                                                                                  individuals are employees of DHS' law enforcement components and the
                                                                                                                                                  records containing these employee's names relate to DHS' law enforcement
                                                                                                                                                  mission of enforcing US immigration laws. Law enforcement personnel have
                                                                                                                                                  a heightened interest in protecting their personally identifiable information,
                                                                                                                                                  relative to members of the general public. In particular, because of the
                                                                                                                                                  sensitivity surrounding immigration enforcement issues, the release of
                                                                                                                                                  these law enforcement names in connection with these issues could subject
                                                                                                                                                  these employees to harrassment by individuals who disagree with the
                                                                                                                                                  Department's mission, or to harm. DHS applied FOIA Exemption (b)(5) to
                                                                                                                                                  protect deliberative information contained in email outlining CRCL's
                                                                                                                                                  investigation. Such deliberative information is exhibiting CRCL's
                                                                                                                                                  investigative angle, CRCL's initial thinking about the matters to be
                                                                                                                                                  investigated and issues to be explored. Disclosure of this information could
                                                                                                                                                  be harmful to agency in making deliberations open to public and could
                                                                                                                                                  provide misleading information since such information was provided by
                                                                                                                       (b)(5); (b)(6); (b)(7)(C); CRCL prior to commencement of investigation and exploration of the issues
000018‐000021   RE: CRCL Short Form Complaint Number is 18‐08‐DHS‐0342 Email Chain                     10/04/2018      (b)(7)(E)                  surrounding this investigation.
                                                                    Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 174 of 294
                                                                                                                                               Names and contact information of DHS employees were redacted from this
                                                                                                                                               record pursuant to FOIA exemption (b)(6). The employees whose names
                                                                                                                                               are redacted in the documents are not senior leaders. They are not
                                                                                                                                               employees whose actions, decisions, or statements are subject to press
                                                                                                                                               coverage. Those employees are not public figures, and there is no public
                                                                                                                                               interest present that outweighs their right to personal privacy. DHS also
                                                                                                                                               applied FOIA Exemption (b)(7)(C) to protect the names of DHS law
                                                                                                                                               enforcement personnel contained with the email messages. These
                                                                                                                                               individuals are employees of DHS' law enforcement components and the
                                                                                                                                               records containing these employee's names relate to DHS' law enforcement
                                                                                                                                               mission of enforcing US immigration laws. Law enforcement personnel have
                                                                                                                                               a heightened interest in protecting their personally identifiable information,
                                                                                                                                               relative to members of the general public. In particular, because of the
                                                                                                                                               sensitivity surrounding immigration enforcement issues, the release of
                                                                                                                                               these law enforcement names in connection with these issues could subject
                                                                                                                                               these employees to harrassment by individuals who disagree with the
                                                                                                                                               Department's mission, or to harm. DHS applied FOIA Exemption (b)(5) to
                                                                                                                                               protect deliberative information contained in email outlining CRCL's
                                                                                                                                               investigation. Such deliberative information is exhibiting CRCL's
                                                                                                                                               investigative angle, CRCL's initial thinking about the matters to be
                                                                                                                                               investigated and issues to be explored. Disclosure of this information could
                                                                                                                                               be harmful to agency in making deliberations open to public and could
                                                                                                                       (b)(5); (b)(6); (b)(7)(C); provide misleading information since such information was provided by
000022‐000024   FW: CRCL Short Form Complaint Number is 18‐08‐DHS‐0342 Email Chain                     09/07/2018      (b)(7)(E)                  CRCL prior to commencement of investigation.


                                                                                                                                               Names and contact information of DHS employees were redacted from this
                                                                                                                                               record pursuant to FOIA exemption (b)(6). The employees whose names
                                                                                                                                               are redacted in the documents are not senior leaders. They are not
                                                                                                                                               employees whose actions, decisions, or statements are subject to press
                                                                                                                                               coverage. Those employees are not public figures, and there is no public
                                                                                                                                               interest present that outweighs their right to personal privacy. DHS also
                                                                                                                                               applied FOIA Exemption (b)(7)( C) to protect the names of DHS law
                                                                                                                                               enforcement personnel contained with the email messages. These
                                                                                                                                               individuals are employees of DHS' law enforcement components and the
                                                                                                                                               records containing these employee's names relate to DHS' law enforcement
                                                                                                                                               mission of enforcing US immigration laws. Law enforcement personnel have
                                                                                                                                               a heightened interest in protecting their personally identifiable information,
                                                                                                                                               relative to members of the general public. In particular, because of the
                                                                                                                                               sensitivity surrounding immigration enforcement issues, the release of
                                                                                                                                               these law enforcement names in connection with these issues could subject
                                                                                                                                               these employees to harrassment by individuals who disagree with the
                                                                                                                                               Department's mission, or to harm. DHS applied exemption (b)(7)(E) to
                                                                                                                       (b)(6);   (b)(7)(C);    protect law enforcement sensitive information, including law enforcement
000025‐000040   Detainee Death Review ‐ Jeffry HERNANDEZ               Report                                          (b)(7)(E)               investigative codes.
                                                                    Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 175 of 294
                                                                                                                                                  Names and contact information of DHS employees were redacted from this
                                                                                                                                                  record pursuant to FOIA exemption (b)(6). The employees whose names
                                                                                                                                                  are redacted in the documents are not senior leaders. They are not
                                                                                                                                                  employees whose actions, decisions, or statements are subject to press
                                                                                                                                                  coverage. Those employees are not public figures, and there is no public
                                                                                                                                                  interest present that outweighs their right to personal privacy. DHS also
                                                                                                                                                  applied FOIA Exemption (b)(7)(C) to protect the names of DHS law
                                                                                                                                                  enforcement personnel contained with the email messages. These
                                                                                                                                                  individuals are employees of DHS' law enforcement components and the
                                                                                                                                                  records containing these employee's names relate to DHS' law enforcement
                                                                                                                                                  mission of enforcing US immigration laws. Law enforcement personnel have
                                                                                                                                                  a heightened interest in protecting their personally identifiable information,
                                                                                                                                                  relative to members of the general public. In particular, because of the
                                                                                                                                                  sensitivity surrounding immigration enforcement issues, the release of
                                                                                                                                                  these law enforcement names in connection with these issues could subject
                                                                                                                                                  these employees to harrassment by individuals who disagree with the
                                                                                                                                                  Department's mission, or to harm. DHS applied FOIA Exemption (b)(5) to
                                                                                                                                                  protect deliberative information contained in email outlining CRCL's
                                                                                                                                                  investigation. Such deliberative information is exhibiting CRCL's
                                                                                                                                                  investigative angle, CRCL's initial thinking about the matters to be
                                                                                                                                                  investigated and issues to be explored. Disclosure of this information could
                                                                                                                                                  be harmful to agency in making deliberations open to public and could
                FW: CRCL Short Form Complaint Number is 18‐08‐DHS‐0342                                                 (b)(5); (b)(6); (b)(7)(C); provide misleading information since such information was provided by
000041‐000044   (18‐CRCL‐1392) ERO Response                            Email Chain                     09/07/2018      (b)(7)(E)                  CRCL prior to commencement of investigation.
                                                                       Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 176 of 294
                                                                                                                                                                Names and contact information of DHS employees were redacted from this
                                                                                                                                                                record pursuant to FOIA exemption (b)(6). The employees whose names
                                                                                                                                                                are redacted in the documents are not senior leaders. They are not
                                                                                                                                                                employees whose actions, decisions, or statements are subject to press
                                                                                                                                                                coverage. Those employees are not public figures, and there is no public
                                                                                                                                                                interest present that outweighs their right to personal privacy. DHS also
                                                                                                                                                                applied FOIA Exemption (b)(7)(C) to protect the names of DHS law
                                                                                                                                                                enforcement personnel contained with the email messages. These
                                                                                                                                                                individuals are employees of DHS' law enforcement components and the
                                                                                                                                                                records containing these employee's names relate to DHS' law enforcement
                                                                                                                                                                mission of enforcing US immigration laws. Law enforcement personnel have
                                                                                                                                                                a heightened interest in protecting their personally identifiable information,
                                                                                                                                                                relative to members of the general public. In particular, because of the
                                                                                                                                                                sensitivity surrounding immigration enforcement issues, the release of
                                                                                                                                                                these law enforcement names in connection with these issues could subject
                                                                                                                                                                these employees to harrassment by individuals who disagree with the
                                                                                                                                                                Department's mission, or to harm. DHS applied FOIA Exemption (b)(5) to
                                                                                                                                                                protect deliberative information contained in memorandum outlining
                                                                                                                                                                CRCL's investigation. Such deliberative information is exhibiting CRCL's
                                                                                                                                                                investigative angle, initial thinking about the matters to be investigated and
                Cibola County Correctional Center Complaint Nos. 18‐08‐     Memorandum from Officer for CRCL and
                                                                                                                                                                issues to be explored. Disclosure of this information could be harmful to
                DHS‐0342, 18‐08‐ICE‐0745, 18‐11‐ICE‐0668, 18‐11‐ICE‐        Attorney Advisor to ICE and CBP regarding
                0742, 19‐02‐ICE‐0072, 19‐03‐ICE‐0071, 19‐03‐ICE‐0110, and   complaints received by CRCL relating to                                             agency in making deliberations open to public and could provide misleading
000045‐000053   19‐06‐ICE‐0211                                              Cibola County Correctional Center         April 8, 2019       (b)(6), (b)(5), (b)(7)(C) information prior to commencement of investigation.
                                                                                                                                                                    DHS applied FOIA Exemption (b)(6) to protect the personally identifiable
                                                                                                                                                                    contact information (email addresses) of individuals involved in the
                                                                         Email from Katie Waldman forwarding                                                        documents produced. For all of these redactions, disclosure of such
                Email: BuzzFeed: A transgender woman who was part of the article from BuzzFeed regarding death of                                                   information would constitute a clearly unwarranted invasion of personal
000054‐000055   migrant carivan has died in ICE custody                  Roxsana Hernandez                            May 30, 2018                 (b)(6)           privacy.
                                                                                                                                                                    DHS applied FOIA Exemption (b)(6) to protect the personally identifiable
                                                                                                                                                                    contact information (phone numbers and email addresses) of individuals
                                                                                                                                                                    involved in the documents produced. For individuals who are not senior
                                                                                                                                                                    leaders, DHS also redacted their names. For all of these redactions,
                                                                            A summary of daily news reporting                                                       disclosure of such information would constitute a clearly unwarranted
000057‐000158   Email: DHS Morning Briefing                                 relevant to DHS operations                November 29, 2018             (b)(6)          invasion of personal privacy.
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 177 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp        Suffix    Withholding
Prefix       (Page
           Number)
2019-    1-12          Partial       (b)(6)             Email Communication Regarding Bed Space
ICLI-                                (b)(7)(C)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third party detainees and alien numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and alien numbers of a third-party individuals who are
                                                        identified in these emails, could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                                      1
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 178 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        associated unwarrantedly with alleged criminal activity; being free from harassment,
                                                        criticism, intimidation, legal consequences, economic reprisals, embarrassment, undue
                                                        public attention, physical harm, and derogatory inferences and suspicion; and
                                                        controlling how communications about them are communicated to others. Further,
                                                        these individuals have not consented to the release of their PII. The disclosure of this
                                                        PII serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.
2019-    15-18         Partial       (b)(6)             DHS Form I-216, Record of Persons Transferred and DHS Form I-203 Order to
ICLI-    243-244                     (b)(7)(C)          Detain or Release Alien, that contains the names and other information of aliens
00053    594                         (b)(7)(E)          that were transferred to the San Luis Regional Detention Center.
         597-598
         611                                            Redacted Information per (b)(6), (b)(7)(C):
         614-615                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
         1138                                           third party detainee names, alien numbers, dates of births, and Federal Identification
                                                        Numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and other third party related information in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: not being associated unwarrantedly with alleged criminal activity; being free from
                                                        harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. Further, these individuals have not consented to the release of their PII. The
                                                                     2
                              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 179 of 294
                                        Transgender Law Center v. Immigration and Customs Enforcement
                                                               Civil No.: 1:19-cv-03032
                                       United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp      Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix       Withholding
Prefix      (Page
          Number)
                                                          disclosure of this PII serves no public benefit and would not assist the public in
                                                          understanding how the agency is carrying out its statutory responsibilities.
                                                          Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                          could possibly exist in the disclosure of this information.

                                                          Redacted Information per (b)(7)(E):
                                                          Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                          enforcement codes, identifiers, Subject ID numbers, and case numbers that could
                                                          disclose law enforcement techniques and procedures.

                                                          Reasons for Redaction(s):
                                                          Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                          of which could reveal techniques and/or procedures for law enforcement investigations
                                                          or prosecutions, or disclose guidelines for law enforcement investigations or
                                                          prosecutions that are not generally known by the public and which could reasonably
                                                          be expected to risk circumvention of the law. Disclosure of codes, identifiers, and
                                                          other law enforcement numbers could assist third parties in deciphering the meanings
                                                          of the codes and/or could enable an individual to navigate, alter, and/or manipulate
                                                          law enforcement databases were they to gain access to the system. Disclosure of
                                                          information not commonly known to the public could reasonably be expected to risk
                                                          circumvention of the law. The disclosure of this law enforcement sensitive
                                                          information serves no public benefit and would not assist the public in understanding
                                                          how the agency is carrying out its statutory responsibilities.
2019-    34, 35, 37, 47, Partial       (b)(6)             Portions of the ICE Air Operation Handbook that discuss security procedures
ICLI-    49, 51, 52                    (b)(7)(C)          and what law enforcement databases are accessed and how to access these
00053                                  (b)(7)(E)          databases.

                                                          Redacted Information per (b)(6), (b)(7)(C):
                                                                     3
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 180 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        phone numbers of ICE employees.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the phone number of ICE employees in these records complied for
                                                        law enforcement purposes could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                        subjecting personnel to harassment and annoyance in conducting their official duties
                                                        and in their private lives; placing them in danger, as targets of law enforcement
                                                        investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                        and minimizing the ability to effectively conduct future investigations. Further, these
                                                        individuals have not consented to the release of their PII. The disclosure of this PII
                                                        serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.


                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were applied to law
                                                        enforcement domain names and addresses, law enforcement databases, and security
                                                        procedures.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                                     4
                               Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 181 of 294
                                         Transgender Law Center v. Immigration and Customs Enforcement
                                                                Civil No.: 1:19-cv-03032
                                        United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp       Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix        Withholding
Prefix      (Page
          Number)
                                                           prosecutions which could reasonably be expected to risk circumvention of the law.
                                                           Disclosure of what databases law enforcement officers use, how they access those
                                                           databases, and the domain names and addresses could assist third parties in accessing
                                                           these databases and, were they able to gain access to these databases, could enable an
                                                           individual to navigate, alter, and/or manipulate these law enforcement databases.
                                                           Disclosure of information not commonly known to the public could reasonably be
                                                           expected to risk circumvention of the law. The disclosure of this law enforcement
                                                           sensitive information serves no public benefit and would not assist the public in
                                                           understanding how the agency is carrying out its statutory responsibilities.
2019-    56-58, 59,       Partial       (b)(6)             Emails titled “FW: Hernandez DDR – Cibola video,” “FW: EADM –
ICLI-    240-242, 245,                  (b)(7)(C)          Hernandez,” “FW: Hernandez DDR,” “Hernandez – Prelim Mortality Review,”
00053    250, 258-259,                                     “Hernandez Follow-up,” “FW: Preliminary Autopsy Findings,” “RE: San
         260-264, 265-                                     Luis/El Paso SPC: HERNANDEZ DDR Info Request,” “RE: HERNANDEZ –
         266, 267, 268,                                    Quick,” “San Luis AFOD,” “HERNANDEZ,” “RE: Detainee Death & Request
         293-295, 296-                                     for Medical Records,” “RE: HERNANDEZ DDR,” “RE: HERNANDEZ,” “FW:
         298, 299-300,                                     Cibola Mod,” “FW: Preliminary Autopsy Findings,” “RE: Detainee Death
         301-303, 650-                                     Review – Jeffry Hernandez,” “HERNANDEZ draft,” “Please email it to me –
         651, 654-655,                                     Detainee Death Review – Jeffery HERNANDEZ,” “RE: DDR HERNANDEZ,”
         703, 720-721,                                     “RE: Detainee Death Review – Jeffery HERNANDEZ,” “RE: EADM –
         722-725, 726-                                     Hernandez,” “RE: Follow-up on HERNANDEZ case,” “RE: Hernandez,” “RE:
         729, 730-732,                                     Follow-up on HERNANDEZ case,” “FW: DDR HERNANDEZ,” “FW: Detainee
         733-736, 737-                                     Death Notice – Jeffry HERNANDEZ,” “FW: Detainee Death Review – Jeffry
         738, 739, 740-                                    HERNANDEZ,” “FW: EADM – Hernandez,” “FW: HERNANDEZ DDR,” “FW:
         741, 760-764,                                     OMI 2018-03102 Hernandez Rodriguez,” “FW: OMI 2018-03102 Hernandez
         765-766, 767,
                                                           Rodriguez,” “RE: Hernandez Follow-up,” “RE: HERNANDEZ Preliminary
         769, 772-778,
                                                           Findings,” “RE: Hernandez,” “RE: How is your DDR coming for Hernandez at
         779, 797, 798-
                                                           Cibola,” “RE: Jeffry Hernandez,” “RE: Just checking,” “RE: Media Inquiry:
         799, 800, 818,
                                                           death report on Roxsana Hernandez,” “RE: Please email it to me – Detainee
                                                                        5
                              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 182 of 294
                                         Transgender Law Center v. Immigration and Customs Enforcement
                                                                Civil No.: 1:19-cv-03032
                                        United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp       Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix        Withholding
Prefix      (Page
          Number)
         819-820, 821,                                     Death Review – Jeffery HERNANDEZ,” “RE: Question,” “RE: San Luis/El Paso
         822-823, 824-                                     SPC: HERNANDEZ DDR Info Request,” “San Luis AFOD,” “RE: Hernandez,”
         825, 826-828,                                     “RE: Hernandez – Detainee Death,” “RE: Autopsy,” “RE: CCC information,”
         829-831, 832,                                     “Hernandez,” “HERNANDEZ death certificate and autopsy,” “HERNANDEZ
         833, 851-856,                                     Detainee Death Review,” “Hernandez Follow-up,” “HERNANDEZ,” “RE:
         858-859, 860-                                     Hernandez DDR scheduling,” “RE: Hernandez Detainee Death Review,” “RE:
         863, 877, 894,                                    Hot – due Monday NLT 10am,” “RE: Detainee Death Review – Jeffry
         895-896, 897,                                     HERNANDEZ,” “RE: HERNANDEZ,” “RE: HERNANDEZ DDR,” “RE:
         898, 917-921,                                     HERNANDEZ DDR – Cibola video,” “RE: HERNANDEZ DDR Executive
         926-927, 928-                                     Summary,” “RE: San Luis/El Paso SPC: HERNANDEZ DDR Info Request,”
         933, 934-939,                                     “RE: Request for Information,” “RE: Additional Information,” “RE: Pending
         941-943, 944-                                     Autopsy Report,” “RE: PREA Audit Notification – Cibola County Correctional
         950, 951-953,                                     Center (CCC),” “RE: Preliminary Autopsy Findings,” “Fw: Hernandez –
         954, 955-957,
                                                           Prelim Mortality Review,” “Fw: HERNANDEZ DDR preliminary findings,”
         958-961, 962-
                                                           “Fw: HERNANDEZ DDR,” “Fw: HERNANDEZ,” “RE: San Luis/El Paso
         964, 972-
                                                           SPC: HERNANDEZ DDR Info Request,” “San Luis AFOD,” “RE: San Luis/El
         979,980-982,
                                                           Paso SPC: HERNANDEZ DDR Info Request,” “RE: Hernandez DDR
         983-984, 985-
                                                           scheduling,” “RE: IDO Response: ICE FOIA Tasking for 2019-ICFO-39196,”
         986, 987-988,
                                                           “RE: HERNANDEZ,” “FW: Latest ES,” “FW: Your Friday Get Backs for
         996, 999,
         1022-1023,
                                                           D1,” “RE: Your Friday Get Backs for D1,” “RE: Hernandez – Detainee Death,”
         1024-1025,                                        “RE: HERNANDEZ DDR,” “RE: HERNANDEZ DDR – Preliminary
         1026-1028,                                        Findings,” “RE: HERNANDEZ DDR,” “RE: HERNANDEZ death – question,”
         1029-1034,                                        “RE: Hernandez edits,” “RE: Hernandez FOIA request,” “FW: Detainee Death
         1040-1041,                                        & Request for Medical Records,” “FW: Detainee Death Review – Jeffry
         1042, 1043-                                       HERNANDEZ,” “FW: FYI,” “RE: DDR Funding Request,” “EADM –
         1050, 1053,                                       Hernandez,” “FW: CCC information,” “FW: Cibola Mod,” “FW: Cibola Staff,
         1055-1081,                                        Schedule, and Staffing Plan,” “Fw: DDR,” “Fw: HERNANDEZ,” “FW: MR
                                                           Reporting of Findings -HERNANDEZ,” “RE: ICE OPA COB 12-10-18,” “RE:
                                                                       6
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 183 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
         1082, 1083,                                    OPA ISSUE: ELP-based Washington Post reporter questions about death of
         1084, 1085-                                    transgender former ICE Detainee,” “Work Package Folders for
         1087, 1088,                                    Signature/Clearance UACs; Detainee Death of Roxsana Hernandez; FY 2018
         1089, 1090,                                    Prohibition of Goods Made through Forced Labor; and FY 2018 Visa Security
         1092-1093,                                     Program (VSP); FYI,”
         1094-1098,
         1099, 1100,                                    Redacted Information per (b)(6), (b)(7)(C):
         1102-1104,                                     Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
         1105-1107,                                     ICE employee names, office numbers, email addresses, phone numbers, and digital
         1109, 1235-                                    signatures.
         1236, 1237,
         1251-1256,                                     Reasons for Redaction(s):
         1301-1303,                                     The disclosure of the names and contact information of ICE employees in these
         1418-1421,
                                                        records complied for law enforcement purposes could reasonably be expected to
         1461.
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    60                          (b)(6)             Enforce Alien Detention Module (EADM) Screen Shots Entitled “Detention
ICLI-    163                         (b)(7)(C)          History” and ENFORCE Screen Shots Entitled “Application Suite RCA
00053    165                         (b)(7)(E)          Recommendation,” “Print Detention History,” “Detention Details,”
                                                                     7
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 184 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp        Suffix    Withholding
Prefix       (Page
           Number)
         169-171                                        “ENFORCE” refers to a suite of software applications utilized to access the
         768                                            Enforcement Integrated Database (EID), a DHS-shared common database
         1101                                           repository for several DHS law enforcement and homeland security applications
         1200                                           which captures and maintains information related to the investigation, arrest,
         1204-1206                                      booking, detention, and removal of persons encountered during immigration and
                                                        criminal law enforcement investigations and operations. EADM is a software
                                                        application used to access EID.

                                                        Redacted Information per (b)(6) and (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        names and “Logged In” numbers associated with ICE and DHS personnel accessing or
                                                        inputting information within ENFORCE and/or EADM.

                                                        Reason for Redaction(s):
                                                        The disclosure of the names and personally identifying numbers and/or codes
                                                        associated with ICE and DHS personnel in these records complied for law
                                                        enforcement purposes could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                        subjecting personnel to harassment and annoyance in conducting their official duties
                                                        and in their private lives; could place them in danger as targets of law enforcement
                                                        investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                        and disclosure could minimize the ability to effectively conduct future investigations.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                                      8
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 185 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on Person ID
                                                        numbers, Subject ID numbers, Case Numbers, URLs, and Event numbers.

                                                        Reason for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of this information could assist third parties in deciphering the meanings of
                                                        the various law enforcement numbers that are assigned to subjects, cases, and events,
                                                        and could enable an individual to navigate, alter, and/or manipulate law enforcement
                                                        databases were they to gain access to the system. Disclosure of these techniques and
                                                        practices in navigating the databases could assist those people seeking to violate or
                                                        circumvent the law by taking proactive steps to counter operational and investigative
                                                        actions taken by ICE during enforcement operations. Further, how law enforcement
                                                        officers access databases through specific URLs is a law enforcement technique and
                                                        procedure that is not commonly known to the public. The disclosure of this
                                                        information serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities.
2019-    120-129       Partial       (b)(6)(b)(7)(C)    Computer screen shots from ICE Enforce Alien Removal Module (EARM)
ICLI-    141-142                     (b)(7)(E)          entitled “Search Results,” “View Person Details,” “View Encounter Summary,”
00053    164                                            “Case Summary,” “Supporting Info – Miscellaneous Numbers,” “Detention
         166                                            History” “Detention Details,” “View Person Record,” and “Encounter Details”
         168                                            and screen shots from EID entitled “EID Person Record” and “User Account
         202-203                                        Management.” EARM is a software application used to access EID.
         1152-1158
         1172-1173                                      Redacted Information per (b)(6) and (b)(7)(C):
                                                                   9
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 186 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
           Number)
         1198-1199                                      Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
         1201                                           names and “Logged In” numbers associated with ICE and DHS personnel accessing
         1203                                           information in EID.

                                                        Reason for Redaction(s):
                                                        The disclosure of the names and personally identifying numbers associated with ICE
                                                        and DHS personnel in these records complied for law enforcement purposes could
                                                        reasonably be expected to constitute an unwarranted invasion of personal privacy
                                                        under Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of
                                                        personal privacy under Exemption (b)(6) by: conceivably subjecting personnel to
                                                        harassment and annoyance in conducting their official duties and in their private lives;
                                                        could place them in danger as targets of law enforcement investigations may
                                                        begrudge personnel for an indefinite time period and seek revenge; and disclosure
                                                        could minimize the ability to effectively conduct future investigations. The disclosure
                                                        of this PII serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities. Furthermore, the privacy
                                                        interest in this PII outweighs any minimal public interest that could possibly exist in
                                                        the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on Subject ID
                                                        numbers, Person ID numbers, Case ID numbers, Case numbers, FBI numbers, URLs,
                                                        detention ID numbers, EID Incident numbers, Event numbers, and the names of law
                                                        enforcement database systems against which investigatory law enforcement
                                                        information is requested.

                                                        Reason for Redaction(s):

                                                                     10
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 187 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of this information could assist third parties in deciphering the meanings of
                                                        the various law enforcement numbers that are assigned to subjects, cases, and events,
                                                        and could enable an individual to navigate, alter, and/or manipulate law enforcement
                                                        databases were they to gain access to the system. Disclosure of these techniques and
                                                        practices in navigating the databases could assist those people seeking to violate or
                                                        circumvent the law by taking proactive steps to counter operational and investigative
                                                        actions taken by ICE during enforcement operations. Further, how law enforcement
                                                        officers access databases through specific URLs is a law enforcement technique and
                                                        procedure that is not commonly known to the public. The disclosure of this
                                                        information serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities.
2019-    61-62         Partial       (b)(6)             Email titled “FW: HERNANDEZ Detainee Death Review Info Request”
ICLI-                                (b)(7)(C)
00053                                (b)(7)(E)          Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                                    11
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 188 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                        enforcement URLs.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of how law enforcement officers access databases through specific URLs
                                                        could enable an individual to gain access to the system and then navigate, alter, and/or
                                                        manipulate the information contained within the database. Further, how law
                                                        enforcement officers access databases through specific URLs is a law enforcement
                                                        technique and procedure that is not commonly known by the public. Disclosure of
                                                        information not commonly known to the public could reasonably be expected to risk
                                                        circumvention of the law. The disclosure of this law enforcement sensitive
                                                        information serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities.


                                                                     12
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 189 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp        Suffix    Withholding
Prefix       (Page
           Number)
2019-    63-68         Partial       (b)(6)             IHSC Medical Records of Roxsana Hernandez including documents titled “In-
ICLI-    498                         (b)(7)(C)          Processing Health Screening Form,” “New Patient Comprehensive Exam,”
00053    566-574                                        “Pharmacy Benefits Letter,” “Physician’s Aftercare Instructions,” “Treatment
         1114-1115                                      Authorization Request,” “Treatment, Authorization & Consultation Form”
         1117-1118
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, signatures, DEA#s and Medical license number , email
                                                        addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.




                                                                     13
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 190 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp        Suffix    Withholding
Prefix       (Page
           Number)
2019-    69-75         partial       (b)(6)             Cibola County Correctional Center Files including documents titled “Escort
ICLI-    79-81                       (b)(7)(C)          Trip,” “Equipment Checklist,” “Driver Vehicle Inspection Report,” “Transport
00053    83-85                                          Orders,” “Receiving and Discharge Checklist,” “Inmate/Detainee Commitment
         88-91                                          Summary,” “Disposition of Non-Allowable Property,” “Facility Issued Property
         619-625                                        Receipt,” “Inmate/Detainee Mail,” “Property Disclaimer,” “Monitoring of
         643-649                                        Inmate/Detainee Telephone Calls,” “Incident Statement,”
         1121-1126
         1130                                           Redacted Information per (b)(6), (b)(7)(C):
         1132                                           Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
         1134                                           names of detention facility employees who performed services on behalf of ICE.
         1135-1136
         1139-1142                                      Reasons for Redaction(s):
                                                        The disclosure of the names belonging to third-party individuals in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: not being associated unwarrantedly with the fact that they are providing detention
                                                        services for ICE; being free from harassment, criticism, intimidation, legal
                                                        consequences, economic reprisals, embarrassment, undue public attention, physical
                                                        harm, and derogatory inferences and suspicion; and controlling how communications
                                                        about them are communicated to others. The disclosure of this PII serves no public
                                                        benefit and would not assist the public in understanding how the agency is carrying
                                                        out its statutory responsibilities. Furthermore, the privacy interest in this PII outweighs
                                                        any minimal public interest that could possibly exist in the disclosure of this
                                                        information.
2019-    111-117       partial       (b)(6)             Printouts from the USCIS Central Index System (CIS) entitled “ID # Search
ICLI-    183                         (b)(7)(C)          Display,” “Status/History Data,” “Employment Authorization Document,”
00053    204-211                     (b)(7)(E)          “CI/EARM Subsystem Display,” “Display NFTS File Location Information,”
                                                                      14
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 191 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        “ARR/BC Card Display,” “Card/History Data,” and “EOIR Data Display.” The
                                                        CIS is a repository of electronic data that contains an index of basic data
                                                        elements related to an individual as he or she passes through the immigration
                                                        process.

                                                        Redacted Information per (b)(6) and (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names of relatives of Ms. Hernandez.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names belonging to third-party individuals in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: not being associated unwarrantedly with alleged criminal activity; being free from
                                                        harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. The disclosure of this PII serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                        enforcement codes, database access codes and database command codes.

                                                        Reasons for Redaction(s):
                                                                  15
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 192 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of these various law enforcement codes used to access, navigate, and
                                                        manipulate data within a specific database, would provide the information necessary to
                                                        third-parties, , if they were to gain access to the databases, in how to navigate, alter or
                                                        manipulate law enforcement databases. Further, how law enforcement officers access
                                                        databases, and the codes used within the databases is a law enforcement technique and
                                                        procedure that is not commonly known. Disclosure of information not commonly
                                                        known to the public could reasonably be expected to risk circumvention of the
                                                        law. The disclosure of this law enforcement sensitive information serves no public
                                                        benefit and would not assist the public in understanding how the agency is carrying
                                                        out its statutory responsibilities.
2019-    78            Partial       (b)(6)\(b)(7)(C)   Various Immigration related Forms and documents of Roxsana Hernandez
ICLI-    87                          (b)(7)(E)          including “Form 1-203 Order to Detain,” “Notice to Alien Ordered
00053    94-102                                         Removed/Departure Verification,” “Notice and Order of Expedited Removal,”
         104-110                                        “Form I-286 Notice of Custody Determination,” “Form I-200, Warrant for
         118-119                                        Arrest of Alien,” “Order of Removal,” “Form I-867, Record of Sworn Statement
         130-139                                        in Proceedings under Section 235(b)(1) of the Act,” fugitive flyers, “Form I-385,
         143                                            Alien Booking Record,” CBP Claims Mainframe System checks, “Personal
         145-150                                        Search Worksheet” Fingerprint Cards, “Deportation Case Check Sheet,”
         161-162                                        “Standard Removal Check Sheet,” “ICE ERO Prosecutorial Discretion
         167                                            Checklist,” pages from Board of Immigration Appeals record check, “Form I-
         172-181                                        213, Record of Deportable/Inadmissible Alien,” ENFORCE Risk Classification
         193-201                                        Assessment” printout, Encounter Alerts, Mug shots, “Mexican E/R” “Form I-214
         235-237                                        Rights Advisement,” “Consequent Delivery System Form LRT/CDS-100,” “Final
         499                                            Disposition Report,” Form I-876, “Record of Sworn Statement in Proceedings
                                                                      16
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 193 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix       (Page
           Number)
         501-502                                        under Section 235(b)(1) of the Act,” Form I-860, “Notice and Order of Expedited
         1129                                           Removal,” Form I-831, “Continuation Page, and Form I-876B, Jurat for Record
         1145-1150                                      of Sworn Statement in Proceedings under Section 235(b)(1) of the Act,” Form I-
         1161-1170                                      296, “Notice to Alien Ordered Removed/Departure Verification,” Form I-216,
         1174                                           “Record of Persons and Property Transferred,” “Point of Contact Information,”
         1176-1181                                      Form I-217, Information for Travel Document or Passport,” “Computer
         1196-1198                                      Checklist for Expedited and Other Removals,” “Person Query,” “Person
         1207-1215                                      Encounter Detail,” “Query Result,” “Person Search Worksheet,”
         1468-1477
         1490-1491                                      Redacted Information per (b)(6) and (b)(7)(C):
         1494                                           Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
         1503-1505                                      names, signatures, telephone numbers, and/or initials of ICE, DHS, and non-DHS law
         1506-1520                                      enforcement personnel.
         1534-1543
                                                        Reason for Redaction(s):
                                                        The disclosure of the names and other personally identifiable information of ICE and
                                                        other law enforcement personnel in these records complied for law enforcement
                                                        purposes could reasonably be expected to constitute an unwarranted invasion of
                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                        subjecting personnel to harassment and annoyance in conducting their official duties
                                                        and in their private lives; could place them in danger as targets of law enforcement
                                                        investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                        and disclosure could minimize the ability to effectively conduct future investigations.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that

                                                                     17
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 194 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        could possibly exist in the disclosure of this information. Lastly, the individuals did
                                                        not give their consent for the disclosure of personally identifiable information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on Subject ID
                                                        numbers, case numbers, file numbers, FBI numbers, charge codes, event numbers,
                                                        names of law enforcement database systems against which investigatory law
                                                        enforcement information is requested and the search results, law enforcement domain
                                                        names and web addresses..

                                                        Reason for Redaction(s):
                                                        . Exemption (b)(7)(E) was applied to law enforcement sensitive information, the
                                                        release of which could reveal techniques and/or procedures for law enforcement
                                                        investigations or prosecutions, or disclose guidelines for law enforcement
                                                        investigations or prosecutions which could reasonably be expected to risk
                                                        circumvention of the law. Disclosure of this information could assist third parties in
                                                        deciphering the meanings of the various law enforcement codes used to access,
                                                        navigate, and manipulate data within a specific database, and numbers that are
                                                        assigned to subjects, cases, and events, and could enable an individual to navigate,
                                                        alter, and/or manipulate law enforcement databases were they to gain access to the
                                                        system. Disclosure of these techniques and practices in navigating the databases could
                                                        assist those people seeking to violate or circumvent the law by taking proactive steps
                                                        to counter operational and investigative actions taken by ICE during enforcement
                                                        operations. Further, how law enforcement officers access databases through specific
                                                        domain names and web addresses is a law enforcement technique and procedure that is
                                                        not commonly known to the public. The disclosure of this information serves no
                                                        public benefit and would not assist the public in understanding how the agency is
                                                        carrying out its statutory responsibilities.
                                                                     18
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 195 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix       (Page
           Number)
2019-    152-160       Partial       (b)(6)(b)(7)(C)    Screen shots from TECS which is a law enforcement information collection,
ICLI-    184-192                     (b)(7)(E)          analysis, and sharing environment. TECS collects, maintains, and screens data,
00053    212-234                                        as well as conduct analysis, screening, and information sharing. TECS databases
         1184-1192                                      contain temporary and permanent enforcement, inspection and intelligence
                                                        records.

                                                        Redacted Information per (b)(6) and (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names of ICE and other law enforcement officers accessing TECS and personally
                                                        identifying numbers assigned to these law enforcement agents accessing TECS.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and/or the personally identifying number assigned to law
                                                        enforcement agents in these records complied for law enforcement purposes could
                                                        reasonably be expected to constitute an unwarranted invasion of personal privacy
                                                        under Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of
                                                        personal privacy under Exemption (b)(6) by: conceivably subjecting personnel to
                                                        harassment and annoyance in conducting their official duties and in their private lives;
                                                        could place them in danger as targets of law enforcement investigations may
                                                        begrudge personnel for an indefinite time period and seek revenge; and disclosure
                                                        could minimize the ability to effectively conduct future investigations. The disclosure
                                                        of this PII serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities. Furthermore, the privacy
                                                        interest in this PII outweighs any minimal public interest that could possibly exist in
                                                        the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):

                                                                     19
                              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 196 of 294
                                       Transgender Law Center v. Immigration and Customs Enforcement
                                                              Civil No.: 1:19-cv-03032
                                      United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of      Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                         Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on case numbers,
                                                         case control numbers, various TECS category codes, and TECS Record ID codes.

                                                         Reasons for Redaction(s):
                                                         Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                         of which could reveal techniques and/or procedures for law enforcement investigations
                                                         or prosecutions, or disclose guidelines for law enforcement investigations or
                                                         prosecutions which could reasonably be expected to risk circumvention of the law.
                                                         Disclosure of this information could assist third parties in deciphering the meanings of
                                                         the various law enforcement codes used to access, navigate, and manipulate data
                                                         within a specific database, and numbers that are assigned to subjects, cases, and
                                                         events, and could enable an individual to navigate, alter, and/or manipulate law
                                                         enforcement databases were they to gain access to the system. Disclosure of these
                                                         techniques and practices in navigating the databases could assist those people seeking
                                                         to violate or circumvent the law by taking proactive steps to counter operational and
                                                         investigative actions taken by ICE during enforcement operations. The disclosure of
                                                         this information serves no public benefit and would not assist the public in
                                                         understanding how the agency is carrying out its statutory responsibilities.
2019-    246-249       Full           (b)(5)             Preliminary Mortality Review Report
ICLI-    1257-1261
00053                                                    Redacted Information per (b)(5):
                                                         2019-ICLI-00053.0246 through 2019-ICLI-00053.0249 is an initial, non-final draft of
                                                         the Preliminary Mortality Review Report that was produced 2019-ICLI-00053.1257
                                                         through 2019-ICLI-00053.1261. This Preliminary report was drafted by the OPR
                                                         investigator who conducted investigation into the death of a detainee. This report
                                                         contains information pertaining to medical care, interviews of detention facility
                                                         personnel.

                                                                      20
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 197 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Reason for Redaction(s):
                                                        FOIA exemption (b)(5) was applied to withhold the information contained in this
                                                        record/report as draft. This document was prepared by the External Reviews and
                                                        Analysis Unit of OPR (ERAU) and is labeled as a predecisional document in the
                                                        header and footer of the document. The information contained in this document is
                                                        withheld per (b)(5) which protects the integrity of the deliberative or decision-making
                                                        processes within the agency by exempting from mandatory disclosure opinions,
                                                        conclusions, and recommendations included within inter-agency or intra-agency
                                                        memoranda or letters. The release of this internal information would discourage the
                                                        expression of candid opinions and inhibit the free and frank exchange of information
                                                        and ideas between agency personnel resulting in a chilling effect on intra- and inter-
                                                        agency communications. The deliberative process privilege protects the internal
                                                        deliberations of the government by exempting recommendations, analyses, and
                                                        discussions undertaken to aid agency decision making. The privilege also prevents the
                                                        premature disclosure of proposed policies, serves to avoid public confusion generated
                                                        by rationales or decisions not ultimately adopted by an agency, and maintains the
                                                        integrity of agency decision-making processes by encouraging open and candid
                                                        discussions. Draft documents, by their nature, are pre-decisional and preliminary
                                                        versions of what may later become a final document in whole or in part. Oftentimes
                                                        draft documents never evolve into a final form; material is withdrawn or discarded
                                                        during the decision-making process.
2019-    251-257       Partial       (b)(6)(b)(7)(C)    Email titled “FW: OMI 2018-03102 Hernandez Rodriguez”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names email addresses, office numbers, and phone numbers and the
                                                        New Mexico University Office of the Medical Investigator employee names email
                                                        addresses, and phone numbers.
                                                                    21
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 198 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to third-party
                                                        individuals in these records complied for law enforcement purposes could reasonably
                                                        be expected to constitute an unwarranted invasion of personal privacy under
                                                        Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                        privacy under Exemption (b)(6) by: not being associated unwarrantedly with assisting
                                                        in the investigation into the death of Ms. Hernandez being free from harassment,
                                                        criticism, intimidation, legal consequences, economic reprisals, embarrassment, undue
                                                        public attention, physical harm, and derogatory inferences and suspicion; and
                                                        controlling how communications about them are communicated to others. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.

                                                                     22
                              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 199 of 294
                                        Transgender Law Center v. Immigration and Customs Enforcement
                                                               Civil No.: 1:19-cv-03032
                                       United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp      Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix       Withholding
Prefix      (Page
          Number)
                                                          Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                          could possibly exist in the disclosure of this information.
2019-    269-292         Partial       (b)(6)(b)(7)(C)    Detainee Death Review: Jeffery HERNANDEZ
ICLI-    322-337
00053    658-673                                          Redacted Information per (b)(6), (b)(7)(C):
                                                          Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
         269, 322, 658                                    CBP, ICE, and other detention facility and health care provider employee names.

                                                          Reasons for Redaction(s):
                                                          The disclosure of the names of CBP and ICE employees in these records complied for
                                                          law enforcement purposes could reasonably be expected to constitute an unwarranted
                                                          invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                          unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                          subjecting personnel to harassment and annoyance in conducting their official duties
                                                          and in their private lives; placing them in danger, as targets of law enforcement
                                                          investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                          and minimizing the ability to effectively conduct future investigations. Further, these
                                                          individuals have not consented to the release of their PII. The disclosure of this PII
                                                          serves no public benefit and would not assist the public in understanding how the
                                                          agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                          this PII outweighs any minimal public interest that could possibly exist in the
                                                          disclosure of this information.

                                                          The disclosure of the names belonging to third-party individuals in these records
                                                          complied for law enforcement purposes could reasonably be expected to constitute an
                                                          unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                          constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                          by: not being associated unwarrantedly with providing services to detainees on behalf
                                                                       23
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 200 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        of ICE being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. The disclosure of this PII serves no public benefit and
                                                        would not assist the public in understanding how the agency is carrying out its
                                                        statutory responsibilities. Furthermore, the individuals did not provide consent and the
                                                        privacy interest in this PII outweighs any minimal public interest that could possibly
                                                        exist in the disclosure of this information.
2019-    307           Partial       (b)(7)(E)          Transportation Staffing Plan Cibola County Correctional Center
ICLI-
00053                                                   Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on staffing levels
                                                        and route information for transporting detainees.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of this number and routes driven by ICE officers could allow third-party
                                                        individuals with malicious intent to interfere with the orderly transport of detainees
                                                        and/or to cause harm to the officers and/or detainees. The disclosure of this
                                                        information serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities.
2019-    309-310       Partial       (b)(6)(b)(7)(C)    Amendment of Solicitation/Modification of Contract
ICLI-    1108                        (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):

                                                                     24
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 201 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE and detention facility employee names, signatures, office numbers, and phone
                                                        numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to third-party
                                                        individuals in these records complied for law enforcement purposes could reasonably
                                                        be expected to constitute an unwarranted invasion of personal privacy under
                                                        Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                        privacy under Exemption (b)(6) by: not being associated unwarrantedly with alleged
                                                        criminal activity; being free from harassment, criticism, intimidation, legal
                                                        consequences, economic reprisals, embarrassment, undue public attention, physical
                                                        harm, and derogatory inferences and suspicion; and controlling how communications
                                                        about them are communicated to others. The disclosure of this PII serves no public
                                                                    25
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 202 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        benefit and would not assist the public in understanding how the agency is carrying
                                                        out its statutory responsibilities. Furthermore, the privacy interest in this PII outweighs
                                                        any minimal public interest that could possibly exist in the disclosure of this
                                                        information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on specific
                                                        information that would identify the number of guards at the detention facility.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of unit pricing would, coupled with the other public information regarding
                                                        this contract, would reveal staffing levels of guards at this detention facility. The
                                                        release of this type of information could allow third-party individuals to circumvent
                                                        the law and/or interfere by taking proactive steps to counter against being detected
                                                        should they gain access to the detention facility as they would have knowledge of how
                                                        many guards provide various services at the facility. The disclosure of this
                                                        information serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities.
2019-    311-319       Partial       (b)(6)(b)(7)(C)    Email titled “FW: Cibola Staff, Schedule, and Staffing Plan” with attachment
ICLI-                                                   “CCS CIBOLA-ICE STAFFING PATTERN”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):


                                                                     26
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 203 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE, detention facility, and health care provider employee names, email addresses,
                                                        office numbers, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of these employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to third-party
                                                        individuals could reasonably be expected to constitute an unwarranted invasion of
                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                        associated unwarrantedly with providing services to detainees on behalf of ICE; being
                                                        free from harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. The disclosure of this PII serves no public benefit and would not assist the
                                                                    27
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 204 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        public in understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    320-321       Partial       (b)(6)(b)(7)(C)    Memorandum Subject: “Findings – Death of ICE Detainee Jeffry Hernandez
ICLI-    656-657                                        (JICMS #201807481)
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, signatures, and phone number.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names, signatures, and contact information of ICE employees in
                                                        these records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    338-339       Partial       (b)(6)(b)(7)(C)    Email titled “FW: HERNANDEZ Detainee Death Review Info Request”
ICLI-                                (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):

                                                                     28
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 205 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, office numbers, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on a law
                                                        enforcement URL.

                                                        Reason for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to a law enforcement URL, which is an unique web
                                                        address on the internet, the release of which could reveal techniques and/or procedures
                                                        for law enforcement investigations or prosecutions, or disclose guidelines for law
                                                        enforcement investigations or prosecutions which could reasonably be expected to risk
                                                        circumvention of the law. Disclosure of this information could assist third parties in
                                                                    29
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 206 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        accessing law enforcement databases and systems. Disclosure of these techniques and
                                                        practices in accessing law enforcement systems could assist those people seeking to
                                                        violate or circumvent the law by taking proactive steps to counter operational and
                                                        investigative actions taken by ICE during enforcement operations. Further, how law
                                                        enforcement officers access law enforcement systems is technique and procedure that
                                                        is not commonly known. The disclosure of this information serves no public benefit
                                                        and would not assist the public in understanding how the agency is carrying out its
                                                        statutory responsibilities
2019-    340-342       Partial       (b)(6)(b)(7)(C)    Memorandum Subject: “Information Request for JICMS Case #201807481
ICLI-                                                   Detainee Death Review Jeffry HERNANDEZ (A206 418 141)
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names, signatures, and contact information of ICE employees in
                                                        these records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.

                                                                     30
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 207 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    343-396       Partial       (b)(6)(b)(7)(C)    Handwritten Hospital Post Log Notes for dates 5-17-18 through 5-25-18
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE, detention and medical facility employee names, initials, and signatures.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names, initials, and signatures, of ICE, detention and medical
                                                        facility employees in these records complied for law enforcement purposes could
                                                        reasonably be expected to constitute an unwarranted invasion of personal privacy
                                                        under Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of
                                                        personal privacy under Exemption (b)(6) by: conceivably subjecting personnel to
                                                        harassment and annoyance in conducting their official duties and in their private lives;
                                                        placing them in danger, as targets of law enforcement investigations may begrudge
                                                        personnel for an indefinite time period and seek revenge; and minimizing the ability to
                                                        effectively conduct future investigations. Further, these individuals have not consented
                                                        to the release of their PII. The disclosure of this PII serves no public benefit and
                                                        would not assist the public in understanding how the agency is carrying out its
                                                        statutory responsibilities. Furthermore, the privacy interest in this PII outweighs any
                                                        minimal public interest that could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to third-party
                                                        individuals in these records complied for law enforcement purposes could reasonably
                                                        be expected to constitute an unwarranted invasion of personal privacy under
                                                        Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                        privacy under Exemption (b)(6) by: not being associated unwarrantedly with alleged
                                                                    31
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 208 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        criminal activity; being free from harassment, criticism, intimidation, legal
                                                        consequences, economic reprisals, embarrassment, undue public attention, physical
                                                        harm, and derogatory inferences and suspicion; and controlling how communications
                                                        about them are communicated to others. The disclosure of this PII serves no public
                                                        benefit and would not assist the public in understanding how the agency is carrying
                                                        out its statutory responsibilities. Furthermore, the privacy interest in this PII outweighs
                                                        any minimal public interest that could possibly exist in the disclosure of this
                                                        information.
2019-    397-402       Partial       (b)(6)(b)(7)(C)    Transportation Paperwork including “Form I-216, Record of Persons
ICLI-    599-600                                        Transferred,” “Transport Trip Log Paperwork,” and “Transport 50 Passenger
00053    612-613                                        Bus Seating Chart.”

                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on law
                                                        enforcement officer names, and signatures. Additionally, partial redactions were used
                                                        on the names, alien numbers, dates of birth, Federal Identification Number, Case
                                                        numbers, and Subject ID numbers of third-party individuals.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names, vehicle numbers, and signatures of law enforcement
                                                        officers in these records complied for law enforcement purposes could reasonably be
                                                        expected to constitute an unwarranted invasion of personal privacy under Exemption
                                                        (b)(7)(C) and would constitute a clearly unwarranted invasion of personal privacy
                                                        under Exemption (b)(6) by: conceivably subjecting personnel to harassment and
                                                        annoyance in conducting their official duties and in their private lives; placing them in
                                                        danger, as targets of law enforcement investigations may begrudge personnel for an
                                                        indefinite time period and seek revenge; and minimizing the ability to effectively
                                                        conduct future investigations. Further, these individuals have not consented to the
                                                                     32
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 209 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and other third party related information in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: not being associated unwarrantedly with alleged criminal activity; being free from
                                                        harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. Further, these individuals have not consented to the release of their PII. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    403-404       Partial       (b)(6)(b)(7)(C)    Email titled “FW: HERNANDEZ Detainee Death Review Info Request”
ICLI-                                (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, office numbers, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                                    33
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 210 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on a law
                                                        enforcement URL

                                                        Reason for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to a law enforcement URL, which is an unique web
                                                        address on the internet, the release of which could reveal techniques and/or procedures
                                                        for law enforcement investigations or prosecutions, or disclose guidelines for law
                                                        enforcement investigations or prosecutions which could reasonably be expected to risk
                                                        circumvention of the law. Disclosure of this information could assist third parties in
                                                        accessing law enforcement databases and systems. Disclosure of these techniques and
                                                        practices in accessing law enforcement systems could assist those people seeking to
                                                        violate or circumvent the law by taking proactive steps to counter operational and
                                                        investigative actions taken by ICE during enforcement operations. Further, how law
                                                        enforcement officers access law enforcement systems is technique and procedure that
                                                        is not commonly known by the public. The disclosure of this information serves no

                                                                     34
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 211 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        public benefit and would not assist the public in understanding how the agency is
                                                        carrying out its statutory responsibilities
2019-    405-407       Partial       (b)(6)(b)(7)(C)    Memorandum – Significant Event Notice – Death
ICLI-    421-423
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        detention and medical facility employees.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names of detention and medical facility employees who
                                                        performed services on behalf of ICE in these records complied for law enforcement
                                                        purposes could reasonably be expected to constitute an unwarranted invasion of
                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                        associated unwarrantedly with alleged criminal activity; being free from harassment,
                                                        criticism, intimidation, legal consequences, economic reprisals, embarrassment, undue
                                                        public attention, physical harm, and derogatory inferences and suspicion; and
                                                        controlling how communications about them are communicated to others. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    408-410       Partial       (b)(6)(b)(7)(C)    Email titled “Detainee Death/Hospital Update – Hernandez, Jeffry A#206418141”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE, detention and medical facility employee names, email addresses, office numbers,
                                                        and phone numbers.
                                                                    35
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 212 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to third-party
                                                        individuals in these records complied for law enforcement purposes could reasonably
                                                        be expected to constitute an unwarranted invasion of personal privacy under
                                                        Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                        privacy under Exemption (b)(6) by: not being associated unwarrantedly with alleged
                                                        criminal activity; being free from harassment, criticism, intimidation, legal
                                                        consequences, economic reprisals, embarrassment, undue public attention, physical
                                                        harm, and derogatory inferences and suspicion; and controlling how communications
                                                        about them are communicated to others. The disclosure of this PII serves no public
                                                        benefit and would not assist the public in understanding how the agency is carrying
                                                        out its statutory responsibilities. Furthermore, the privacy interest in this PII outweighs

                                                                     36
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 213 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        any minimal public interest that could possibly exist in the disclosure of this
                                                        information.
2019-    411-420       Partial       (b)(6)(b)(7)(C)    Cibola County Correct Care Solutions Medical Records including: “General
ICLI-    424-427                                        Notes,” “Progress Notes,” and “Physician’s Orders,” “Master Problem List,”
00053    486-497                                        “Immunization, Tuberculosis, and Syphilis Testing Record,” “Provider History
         536-540                                        and Physical Health Assessment,” “Emergency Room/Inpatient Referral
         698-702                                        Request,” “Medical Summary of Federal Prisoner/Alien in Transit,” “Health
                                                        Services Notice,” “Intake Education Information,” “Intake Check List,”
                                                        “Receiving Screening,” “Consent to Medical Interpretation,” Patient
                                                        Authorization and Consent to Medical Examination and/or Treatment,” and
                                                        “Medical Psychiatric Alert.”

                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        detention and medical facility employee names.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names belonging to detention and medical facility employees
                                                        that perform services on behalf of ICE in these records complied for law enforcement
                                                        purposes could reasonably be expected to constitute an unwarranted invasion of
                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                        associated unwarrantedly with providing services to detainees on behalf of ICE; being
                                                        free from harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. The disclosure of this PII serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities.
                                                                    37
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 214 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    428-485       Partial       (b)(6)(b)(7)(C)    Cibola General Hospital Records including: “Fax Cover Letter,” “Emergency
ICLI-    513-535                                        Flow Sheet Record,” “Cibola General Hospital Emergency Record,” “Cibola
00053    543-565                                        General Hospital Medication Reconciliation,” “Computed Tomography (CT)
                                                        Patient Questionnaire/Contrast Consent,” “Physician Transfer Record,” “ED
                                                        Print,” “Cumulative Report,” “Radiology Report,” “Microbiology Report,”
                                                        “Results Reporting,” “All Orders History,”


                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names of medical facility employees.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names belonging to third-party individuals (non-DHS
                                                        employees) in these records complied for law enforcement purposes could reasonably
                                                        be expected to constitute an unwarranted invasion of personal privacy under
                                                        Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                        privacy under Exemption (b)(6) by: not being associated unwarrantedly with providing
                                                        services to detainees on behalf of ICE; being free from harassment, criticism,
                                                        intimidation, legal consequences, economic reprisals, embarrassment, undue public
                                                        attention, physical harm, and derogatory inferences and suspicion; and controlling how
                                                        communications about them are communicated to others. The disclosure of this PII
                                                        serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.
                                                                     38
                                         Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 215 of 294
                                                     Transgender Law Center v. Immigration and Customs Enforcement
                                                                            Civil No.: 1:19-cv-03032
                                                    United States Immigration and Customs Enforcement (ICE) Vaughn Index



    Bates-     Bates-Stamp         Degree of         Exemptions         Description of Records and Explanation of Exemptions
    Stamp         Suffix          Withholding
    Prefix         (Page
                 Number)
    2019-      503-504            Full             (b)(6)(b)(7)(C) 1 A two-page DHS form relating to a third-party
    ICLI-      1523-1524
    00053                                                               Redacted Information per (b)(6), (b)(7)(C):
                                                                        This document relates to a third-party and as such the entire records was withheld
                                                                        under FOIA Exemptions (b)(6) and (b)(7)(C), as the disclosure of the document itself
                                                                        would provide personally identifiable information.

                                                                        Reasons for Redaction(s):
                                                                        The disclosure of third-party records in these records complied for law enforcement
                                                                        purposes could reasonably be expected to constitute an unwarranted invasion of
                                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                                        associated unwarrantedly with alleged criminal activity; being free from harassment,
                                                                        criticism, intimidation, legal consequences, economic reprisals, embarrassment, undue
                                                                        public attention, physical harm, and derogatory inferences and suspicion; and
                                                                        controlling how communications about them are communicated to others. This
                                                                        individual has not consented to the release of their PII. The disclosure of this PII
                                                                        serves no public benefit and would not assist the public in understanding how the
                                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                                        disclosure of this information.
    2019-      505-508            Partial          (b)(6)(b)(7)(C)      Superior Ambulance Service, Inc. Fax Cover Sheet and Medical Flight Record
    ICLI-
    00053                                                               Redacted Information per (b)(6), (b)(7)(C):
                                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                                        names of Superior Ambulance Service employees

1
    These documents were originally erroneously withheld under FOIA Exemption (b)(3).
                                                                                        39
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 216 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information belonging to third-party
                                                        individuals in these records complied for law enforcement purposes could reasonably
                                                        be expected to constitute an unwarranted invasion of personal privacy under
                                                        Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                        privacy under Exemption (b)(6) by: not being associated unwarrantedly with providing
                                                        services to detainees on behalf of ICE; being free from harassment, criticism,
                                                        intimidation, legal consequences, economic reprisals, embarrassment, undue public
                                                        attention, physical harm, and derogatory inferences and suspicion; and controlling how
                                                        communications about them are communicated to others. The disclosure of this PII
                                                        serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.
2019-    509-512       Partial       (b)(6)(b)(7)(C)    Cibola General Hospital Fax that includes a signature block of an ICE HSC
ICLI-                                                   Commander, Transmittal Cover Page, and Memorandum “Release of
00053                                                   Information.” The memorandum is an official request from ICE to the Cibola
                                                        County Correctional Center for a complete copy of Ms. Hernandez’ medical
                                                        records.

                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE and medical facility employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                                   40
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 217 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to medical facility
                                                        personnel and provided services on behalf of ICE in these records complied for law
                                                        enforcement purposes could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                        associated unwarrantedly with providing services to detainees on behalf of ICE; being
                                                        free from harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. The disclosure of this PII serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    575-583       Partial       (b)(6)(b)(7)(C)    PHI Air Medical Fax Cover Letter and “Transport Medical Record.”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                                  41
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 218 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names of PHI Air Medical employees

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names belonging to third-party individuals who provided
                                                        medical services on behalf of ICE in these records complied for law enforcement
                                                        purposes could reasonably be expected to constitute an unwarranted invasion of
                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                        associated unwarrantedly with providing services to detainees on behalf of ICE; being
                                                        free from harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. The disclosure of this PII serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    586-591       Partial       (b)(6)(b)(7)(C)    Email Titled “RE: HERNANDEZ Detainee Death Review”
ICLI-                                (b)(5)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                                    42
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 219 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        FOIA exemption (b)(5) was applied to withhold the information contained in this
                                                        email that is a draft timeline that was sent from subordinate to superior containing
                                                        highlighted areas where there is gaps of information missing and questions relating to
                                                        the events.

                                                        Reason for the Redaction(s):
                                                        The information contains deliberative material and is withheld per (b)(5) which
                                                        protects the integrity of the deliberative or decision-making processes within the
                                                        agency by exempting from mandatory disclosure opinions, conclusions, and
                                                        recommendations included within inter-agency or intra-agency memoranda or letters.
                                                        The release of this internal information would discourage the expression of candid
                                                        opinions and inhibit the free and frank exchange of information and ideas between
                                                        agency personnel resulting in a chilling effect on intra- and inter-agency
                                                        communications. The deliberative process privilege protects the internal deliberations
                                                        of the government by exempting recommendations, analyses, and discussions
                                                        undertaken to aid agency decision making. The privilege also prevents the premature
                                                        disclosure of proposed policies, serves to avoid public confusion generated by
                                                                     43
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 220 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        rationales or decisions not ultimately adopted by an agency, and maintains the
                                                        integrity of agency decision-making processes by encouraging open and candid
                                                        discussions. Draft documents, by their nature, are pre-decisional and preliminary
                                                        versions of what may later become a final document in whole or in part. Oftentimes
                                                        draft documents never evolve into a final form; material is withdrawn or discarded
                                                        during the decision-making process.
2019-    592-593       Partial       (b)(6)(b)(7)(C)    G-391 Form, a Form that identifies the destination and trip information
ICLI-    595-596                                        regarding the transportation of detainees.
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        names, , and signatures of ICE employees

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names, and signatures of ICE employees in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: conceivably subjecting personnel to harassment and annoyance in conducting their
                                                        official duties and in their private lives; placing them in danger, as targets of law
                                                        enforcement investigations may begrudge personnel for an indefinite time period and
                                                        seek revenge; and minimizing the ability to effectively conduct future investigations.
                                                        Further, these individuals have not consented to the release of their PII. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                                     44
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 221 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix       (Page
           Number)
2019-    601-609       Partial       (b)(6)(b)(7)(C)    Email titled “RE: streamlined transfer process Bed Space Requests for Transfer
ICLI-                                                   to Cibola from SYS/DOE” that discusses the transfer of several detainees to the
00053                                                   Cibola County Correctional Center.

                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, office numbers, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third party detainee names and alien numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the name and alien number of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                                   45
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 222 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: not being associated unwarrantedly with alleged criminal activity; being free
                                                        from harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. Further, these individuals have not consented to the release of their PII. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    610           Partial       (b)(6)(b)(7)(C)    Email titled “Updated movement summary for Monday and Tuesday” that
ICLI-                                                   discusses the number of detainees that are being moved on different days.
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE and detention facility employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                                     46
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 223 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to detention facility
                                                        employees that performed services on behalf of ICE in these records complied for law
                                                        enforcement purposes could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                        associated unwarrantedly with providing services to detainees on behalf of ICE; being
                                                        free from harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. The disclosure of this PII serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    616-617       Partial       (b)(6)(b)(7)(C)    Investigation Report Form
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names of detention facility employees.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names of detention facility employees in these records complied
                                                        for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                                    47
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 224 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: not being associated unwarrantedly with providing services to detainees on behalf
                                                        of ICE; being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. The disclosure of this PII serves no public benefit and
                                                        would not assist the public in understanding how the agency is carrying out its
                                                        statutory responsibilities. Furthermore, the privacy interest in this PII outweighs any
                                                        minimal public interest that could possibly exist in the disclosure of this information.
2019-    628-642       Partial       (b)(6)(b)(7)(C)    Dallas County Criminal Background Search
ICLI-                                (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on a
                                                        third-party name

                                                        Reasons for Redaction(s):
                                                        The disclosure of a third party name in this law enforcement investigation in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: not being associated unwarrantedly with alleged criminal activity; being free
                                                        from harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. Further, these individuals have not consented to the release of their PII. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.

                                                                     48
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 225 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                        enforcement codes, identifiers, case numbers, and internal domain names that could
                                                        disclose law enforcement techniques and procedures.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of this information could assist third parties in deciphering the meanings of
                                                        the various law enforcement codes used to access, navigate, and manipulate data
                                                        within a specific database, and numbers that are assigned to subjects, cases, and
                                                        events, and could enable an individual to navigate, alter, and/or manipulate law
                                                        enforcement databases were they to gain access to the system. Disclosure of these
                                                        techniques and practices in navigating the databases could assist those people seeking
                                                        to violate or circumvent the law by taking proactive steps to counter operational and
                                                        investigative actions taken by ICE during enforcement operations. Disclosure of
                                                        information not commonly known to the public could reasonably be expected to risk
                                                        circumvention of the law. The disclosure of this law enforcement sensitive
                                                        information serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities.
2019-    652-653       Partial       (b)(6)(b)(7)(C)    Handwritten Correctional Facility Log Notes
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                                  49
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 226 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        detention facility names and initials.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and initials of detention facility employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: not being associated unwarrantedly with providing services to detainees on
                                                        behalf of ICE; being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.
2019-    674-697       Partial       (b)(6)(b)(7)(C)    Creative Corrections Security and Medial Compliance Review
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        CBP, ICE, detention and medical facility employee names.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of CBP and ICE employees in
                                                        these records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                                    50
                              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 227 of 294
                                       Transgender Law Center v. Immigration and Customs Enforcement
                                                              Civil No.: 1:19-cv-03032
                                      United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of      Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                         (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                         conducting their official duties and in their private lives; placing them in danger, as
                                                         targets of law enforcement investigations may begrudge personnel for an indefinite
                                                         time period and seek revenge; and minimizing the ability to effectively conduct future
                                                         investigations. Further, these individuals have not consented to the release of their PII.
                                                         The disclosure of this PII serves no public benefit and would not assist the public in
                                                         understanding how the agency is carrying out its statutory responsibilities.
                                                         Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                         could possibly exist in the disclosure of this information.

                                                         The disclosure of the names and contact information belonging to detention and
                                                         medical facility employees that performed services on behalf of ICE in these records
                                                         complied for law enforcement purposes could reasonably be expected to constitute an
                                                         unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                         constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                         by: not being associated unwarrantedly with providing services to detainees on behalf
                                                         of ICE; being free from harassment, criticism, intimidation, legal consequences,
                                                         economic reprisals, embarrassment, undue public attention, physical harm, and
                                                         derogatory inferences and suspicion; and controlling how communications about them
                                                         are communicated to others. The disclosure of this PII serves no public benefit and
                                                         would not assist the public in understanding how the agency is carrying out its
                                                         statutory responsibilities. Furthermore, the privacy interest in this PII outweighs any
                                                         minimal public interest that could possibly exist in the disclosure of this information.
2019-    704-719       Full           (b)(5)             Drafts of Detainee Death Review
ICLI-    744-759                      (b)(6)(b)(7)(C)
00053    780-795                                         Redacted Information per (b)(5):
         801-817                                         These are initial, non-final drafts of the final Detainee Death Review that was
         834-850                                         produced and bates stamped - 2019-ICLI-00053.0269 through 2019-ICLI-00053.0292.
                                                                     51
                              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 228 of 294
                                       Transgender Law Center v. Immigration and Customs Enforcement
                                                              Civil No.: 1:19-cv-03032
                                      United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of      Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix       (Page
           Number)
         878-893                                         The non-final drafts contain “DRAFT” watermarks and include comment bubbles and
         901-916                                         track changes. The non-final draft was withheld pursuant to FOIA Exemption (b)(5)
         1238-1247                                       per the deliberative process privilege.

                                                         Reasons for the Redaction(s):
                                                         These drafts are deliberative material and are withheld per (b)(5) which protects the
                                                         integrity of the deliberative or decision-making processes within the agency by
                                                         exempting from mandatory disclosure opinions, conclusions, and recommendations
                                                         included within inter-agency or intra-agency memoranda or letters. The release of this
                                                         internal information would discourage the expression of candid opinions and inhibit
                                                         the free and frank exchange of information and ideas between agency personnel
                                                         resulting in a chilling effect on intra- and inter-agency communications. The
                                                         deliberative process privilege protects the internal deliberations of the government by
                                                         exempting recommendations, analyses, and discussions undertaken to aid agency
                                                         decision making. The privilege also prevents the premature disclosure of proposed
                                                         policies, serves to avoid public confusion generated by rationales or decisions not
                                                         ultimately adopted by an agency, and maintains the integrity of agency decision-
                                                         making processes by encouraging open and candid discussions. Draft documents, by
                                                         their nature, are pre-decisional and preliminary versions of what may later become a
                                                         final document in whole or in part. Oftentimes draft documents never evolve into a
                                                         final form; material is withdrawn or discarded during the decision-making process. It
                                                         is also possible that the process by which a draft evolves into a final document, in and
                                                         of itself, can be considered deliberative.
2019-    770-771       Full           (b)(5)             Drafts of Memorandum with Subject “Findings – Death of ICE Detainee Jeffery
ICLI-    742-743                                         HERNANDEZ (JICMS #201807481)”
00053    899-900
                                                         Redacted Information per (b)(5):

                                                                      52
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 229 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        These pages are initial, non-final drafts of the Findings – Death of ICE Detainee
                                                        Jeffery HERNANDEZ (JICMS #201807481) that was produced and bates stamped
                                                        2019-ICLI-00053.0320 through 2019-ICLI-00053.0321. The non-final drafts contain
                                                        “DRAFT” watermarks and include comment bubbles and track changes. These non-
                                                        final drafts were withheld pursuant to FOIA Exemption (b)(5) per the deliberative
                                                        process privilege.

                                                        Reasons for the Redaction(s):
                                                        These drafts contain deliberative material and is withheld per (b)(5) which protects the
                                                        integrity of the deliberative or decision-making processes within the agency by
                                                        exempting from mandatory disclosure opinions, conclusions, and recommendations
                                                        included within inter-agency or intra-agency memoranda or letters. The release of this
                                                        internal information would discourage the expression of candid opinions and inhibit
                                                        the free and frank exchange of information and ideas between agency personnel
                                                        resulting in a chilling effect on intra- and inter-agency communications. The
                                                        deliberative process privilege protects the internal deliberations of the government by
                                                        exempting recommendations, analyses, and discussions undertaken to aid agency
                                                        decision making. The privilege also prevents the premature disclosure of proposed
                                                        policies, serves to avoid public confusion generated by rationales or decisions not
                                                        ultimately adopted by an agency, and maintains the integrity of agency decision-
                                                        making processes by encouraging open and candid discussions. Draft documents, by
                                                        their nature, are pre-decisional and preliminary versions of what may later become a
                                                        final document in whole or in part. Oftentimes draft documents never evolve into a
                                                        final form; material is withdrawn or discarded during the decision-making process. It
                                                        is also possible that the process by which a draft evolves into a final document, in and
                                                        of itself, can be considered deliberative.


                                                                     53
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 230 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp        Suffix    Withholding
Prefix       (Page
           Number)
2019-    796           Partial       (b)(6)(b)(7)(C)    Email titled “HERNANDEZ call”
ICLI-                                (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names of ICE employees in these records complied for law
                                                        enforcement purposes could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                        subjecting personnel to harassment and annoyance in conducting their official duties
                                                        and in their private lives; placing them in danger, as targets of law enforcement
                                                        investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                        and minimizing the ability to effectively conduct future investigations. Further, these
                                                        individuals have not consented to the release of their PII. The disclosure of this PII
                                                        serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on a telephone
                                                        conference access code.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                                   54
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 231 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of conference access codes could assist third parties in accessing law
                                                        enforcement sensitive communications and/or could enable an individual to navigate,
                                                        alter, and/or evade law enforcement operations should they gain access to these
                                                        communications. Further, the codes used to access conference call between law
                                                        enforcement officers is a law enforcement technique and procedure that is not
                                                        commonly known. Disclosure of information not commonly known to the public
                                                        could reasonably be expected to risk circumvention of the law. The disclosure of this
                                                        law enforcement sensitive information serves no public benefit and would not assist
                                                        the public in understanding how the agency is carrying out its statutory responsibilities
2019-    857           Partial       (b)(6)(b)(7)(C)    Handwritten Note titled “CCCC” that contains notes from interviews with
ICLI-                                                   medical facility employees.
00053

                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names of medical facility employees.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names belonging to third-party individuals in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: not being associated unwarrantedly with providing services to detainees on behalf
                                                        of ICE; being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                                     55
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 232 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        are communicated to others. The disclosure of this PII serves no public benefit and
                                                        would not assist the public in understanding how the agency is carrying out its
                                                        statutory responsibilities. Furthermore, the privacy interest in this PII outweighs any
                                                        minimal public interest that could possibly exist in the disclosure of this information.
2019-    864-867       Partial       (b)(6)(b)(7)(C)    Email titled “RE: DDR – Executive Summary” that also contains email titled
ICLI-                                (b)(7)(E),         “Re: Your Friday Get Backs for D1”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names and other personally identifiable information of other third-party detainees.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
                                                                     56
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 233 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

                                                        The disclosure of the names and other personally identifiable information of third-
                                                        party individuals in these records complied for law enforcement purposes could
                                                        reasonably be expected to constitute an unwarranted invasion of personal privacy
                                                        under Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of
                                                        personal privacy under Exemption (b)(6) by: not being associated unwarrantedly with
                                                        alleged criminal activity; being free from harassment, criticism, intimidation, legal
                                                        consequences, economic reprisals, embarrassment, undue public attention, physical
                                                        harm, and derogatory inferences and suspicion; and controlling how communications
                                                        about them are communicated to others. Further, these individuals have not consented
                                                        to the release of their PII. The disclosure of this PII serves no public benefit and
                                                        would not assist the public in understanding how the agency is carrying out its
                                                        statutory responsibilities. Furthermore, the privacy interest in this PII outweighs any
                                                        minimal public interest that could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemption (b)(7)(E) were used on law
                                                        enforcement codes that could disclose law enforcement techniques and procedures.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of this information could assist third parties in deciphering the meanings of
                                                        the various law enforcement codes used to access, navigate, and manipulate data
                                                        within a specific database and could enable an individual to navigate, alter, and/or
                                                        manipulate law enforcement databases were they to gain access to the system.
                                                                    57
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 234 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Disclosure of these techniques and practices in navigating the databases could assist
                                                        those people seeking to violate or circumvent the law by taking proactive steps to
                                                        counter operational and investigative actions taken by ICE during enforcement
                                                        operations. Disclosure of information not commonly known to the public could
                                                        reasonably be expected to risk circumvention of the law. The disclosure of this law
                                                        enforcement sensitive information serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities.
2019-    868-869       Partial       (b)(6)(b)(7)(C)    Email titled “FW: HERNANDEZ Detainee Death Review Info Request”
ICLI-                                (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                                     58
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 235 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemption (b)(7)(E) were used on a law
                                                        enforcement internal web address that could disclose law enforcement techniques and
                                                        procedures.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of internal web addresses could assist third parties in accessing law
                                                        enforcement systems and/or could enable an individual to navigate, alter, and/or
                                                        manipulate law enforcement databases were they to gain access to the system.
                                                        Disclosure of information not commonly known to the public could reasonably be
                                                        expected to risk circumvention of the law. The disclosure of this law enforcement
                                                        sensitive information serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
2019-    870-876       Partial       (b)(6)(b)(7)(C)    Email titled “FW: OMI 2018-03102 Hernandez Rodriguez”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        New Mexico University Office of the Medical Investigator (NMU OMI) employee
                                                        names, email addresses, office numbers, and phone numbers.

                                                        Reasons for Redaction(s):
                                                                  59
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 236 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of third-party names in these records complied for law enforcement
                                                        purposes could reasonably be expected to constitute an unwarranted invasion of
                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                        associated unwarrantedly with performing services in regard to the death of Ms.
                                                        Hernandez; being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.

                                                                     60
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 237 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix       (Page
           Number)
2019-    922-925       Partial       (b)(6)(b)(7)(C)    Email titled “RE: HERNANDEZ Detainee Death Review Info Request”
ICLI-                                (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                        enforcement domain names and addresses.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                                   61
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 238 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of law enforcement domain names and addresses could assist third party
                                                        individuals to navigate, alter, and/or manipulate law enforcement databases were they
                                                        to gain access to the system. Disclosure of information not commonly known to the
                                                        public could reasonably be expected to risk circumvention of the law. The disclosure
                                                        of this law enforcement sensitive information serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities.
2019-    940           Partial       (b)(6)(b)(7)(C)    Email titled “RE: FYI” and contains discussions regarding the Detainee Death
ICLI-                                (b)(5)             Report.
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                                     62
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 239 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        Redactions pursuant to FOIA Exemptions (b)(5) were applied to recommended edits
                                                        to the Hernandez Detainee Death Report that are detailed in the email.

                                                        Reason for the Redaction(s):
                                                        This document contains recommended edits and was prepared by OPR ERAU. The
                                                        information contained in this document is deliberative material and is withheld per
                                                        (b)(5), which protects the integrity of the deliberative or decision-making processes
                                                        within the agency by exempting from mandatory disclosure opinions, conclusions, and
                                                        recommendations included within inter-agency or intra-agency documents. The
                                                        release of this information would discourage the expression of candid opinions and
                                                        inhibit the free and frank exchange of information and ideas between agency personnel
                                                        resulting in a chilling effect on intra- and inter-agency communications. The
                                                        deliberative process privilege protects the internal deliberations of the government and
                                                        with consultations and assistance from external experts by exempting
                                                        recommendations, analyses, and discussions undertaken to aid agency decision
                                                        making, specifically here, discussions in furtherance of making legal and policy
                                                        decisions pertaining to a detainee death. The privilege also prevents the premature
                                                        disclosure of proposed policies, serves to avoid public confusion generated by
                                                        rationales or decisions not ultimately adopted by an agency, and maintains the
                                                        integrity of agency decision-making processes by encouraging open and candid
                                                        discussions.
2019-    965-971       Partial       (b)(6)(b)(7)(C)    Email titled “RE: OMI 2018-03102 Hernandez Rodriguez”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                                  63
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 240 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE and the New Mexico University Office of the Medical Investigator (NMU OMI)
                                                        employee names, email addresses, office numbers, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to third-party
                                                        individuals in these records complied for law enforcement purposes could reasonably
                                                        be expected to constitute an unwarranted invasion of personal privacy under
                                                        Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                        privacy under Exemption (b)(6) by: not being associated unwarrantedly with providing
                                                        services regarding the death of Ms. Hernandez; being free from harassment, criticism,
                                                        intimidation, legal consequences, economic reprisals, embarrassment, undue public
                                                        attention, physical harm, and derogatory inferences and suspicion; and controlling how
                                                        communications about them are communicated to others. The disclosure of this PII
                                                                     64
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 241 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.
2019-    989-995       Partial       (b)(6)(b)(7)(C)    Emails titled “Fw: Hernandez DDR scheduling,” and “Fw: HERNANDEZ
ICLI-    997-998                                        Revision.”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE and detention facility employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to third-party
                                                        individuals in these records complied for law enforcement purposes could reasonably
                                                                    65
                              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 242 of 294
                                       Transgender Law Center v. Immigration and Customs Enforcement
                                                              Civil No.: 1:19-cv-03032
                                      United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of      Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                         be expected to constitute an unwarranted invasion of personal privacy under
                                                         Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                         privacy under Exemption (b)(6) by: not being associated unwarrantedly with alleged
                                                         criminal activity; being free from harassment, criticism, intimidation, legal
                                                         consequences, economic reprisals, embarrassment, undue public attention, physical
                                                         harm, and derogatory inferences and suspicion; and controlling how communications
                                                         about them are communicated to others. The disclosure of this PII serves no public
                                                         benefit and would not assist the public in understanding how the agency is carrying
                                                         out its statutory responsibilities. Furthermore, the privacy interest in this PII outweighs
                                                         any minimal public interest that could possibly exist in the disclosure of this
                                                         information.
2019-    1000-1021     Full           (b)(6)(b)(7)(C)    Draft of the Creative Corrections Security and Medial Compliance Review
ICLI-                                 (b)(5)
00053                                                    Redacted Information per (b)(6), (b)(7)(C):
                                                         Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                         CBP, ICE, other law enforcement officers, and detention and medical facility
                                                         employee names.

                                                         Reasons for Redaction(s):
                                                         The disclosure of the names CBP, ICE, and other law enforcement employees in these
                                                         records complied for law enforcement purposes could reasonably be expected to
                                                         constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                         would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                         (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                         conducting their official duties and in their private lives; placing them in danger, as
                                                         targets of law enforcement investigations may begrudge personnel for an indefinite
                                                         time period and seek revenge; and minimizing the ability to effectively conduct future
                                                         investigations. Further, these individuals have not consented to the release of their PII.
                                                                      66
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 243 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to detention and
                                                        medical facility employees in these records complied for law enforcement purposes
                                                        could reasonably be expected to constitute an unwarranted invasion of personal
                                                        privacy under Exemption (b)(7)(C) and would constitute a clearly unwarranted
                                                        invasion of personal privacy under Exemption (b)(6) by: not being associated
                                                        unwarrantedly with providing services on behalf of ICE; being free from harassment,
                                                        criticism, intimidation, legal consequences, economic reprisals, embarrassment, undue
                                                        public attention, physical harm, and derogatory inferences and suspicion; and
                                                        controlling how communications about them are communicated to others. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        2019-ICLI-00053.1000 through 2019-ICLI-00053.1021 is an initial, non-final draft of
                                                        the Creative Corrections Security and Medial Compliance Review that was produced
                                                        and bates stamped 2019-ICLI-00053.0674 through 2019-ICLI-00053.0697. The non-
                                                        final draft contains comment bubbles. The non-final draft was withheld pursuant to
                                                        FOIA Exemption (b)(5) per the deliberative process privilege.

                                                        Reasons for the Redaction(s):

                                                                     67
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 244 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        2019-ICLI-00053.1000 through 2019-ICLI-00053.1021 contains deliberative material
                                                        and is withheld per (b)(5) which protects the integrity of the deliberative or decision-
                                                        making processes within the agency by exempting from mandatory disclosure
                                                        opinions, conclusions, and recommendations included within inter-agency or intra-
                                                        agency memoranda or letters. The release of this internal information would
                                                        discourage the expression of candid opinions and inhibit the free and frank exchange
                                                        of information and ideas between agency personnel resulting in a chilling effect on
                                                        intra- and inter-agency communications. The deliberative process privilege protects
                                                        the internal deliberations of the government by exempting recommendations, analyses,
                                                        and discussions undertaken to aid agency decision making. The privilege also
                                                        prevents the premature disclosure of proposed policies, serves to avoid public
                                                        confusion generated by rationales or decisions not ultimately adopted by an agency,
                                                        and maintains the integrity of agency decision-making processes by encouraging open
                                                        and candid discussions. Draft documents, by their nature, are pre-decisional and
                                                        preliminary versions of what may later become a final document in whole or in part.
                                                        Oftentimes draft documents never evolve into a final form; material is withdrawn or
                                                        discarded during the decision-making process. It is also possible that the process by
                                                        which a draft evolves into a final document, in and of itself, can be considered
                                                        deliberative.
2019-    1036-1038     Partial       (b)(6)(b)(7)(C)    Email titled “FW: FYI”
ICLI-                                (b)(7)(E)
00053                                (b)(5)             Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                                   68
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 245 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemption (b)(7)(E) were used on the location
                                                        and operation of cameras within a detention facility.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of the location and operations of cameras within a detention facility could
                                                        enable an individual to navigate, alter, and/or evade law enforcement operations
                                                        should they gain access to the detention facility. Disclosure of information not
                                                        commonly known to the public could reasonably be expected to risk circumvention of
                                                        the law. The disclosure of this law enforcement sensitive information serves no public
                                                        benefit and would not assist the public in understanding how the agency is carrying
                                                        out its statutory responsibilities.
                                                                      69
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 246 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

                                                        Redacted Information per (b)(5):
                                                        Redactions pursuant to FOIA Exemptions (b)(5) were used on recommended edits to
                                                        the Hernandez Detainee Death Report that are detailed in the email.

                                                        Reason for the Redaction(s):
                                                        This document contains recommended edits prepared the OPR EARU. The
                                                        information contained in this document is deliberative material and is withheld per
                                                        (b)(5), which protects the integrity of the deliberative or decision-making processes
                                                        within the agency by exempting from mandatory disclosure opinions, conclusions, and
                                                        recommendations included within inter-agency or intra-agency documents. The
                                                        release of this information would discourage the expression of candid opinions and
                                                        inhibit the free and frank exchange of information and ideas between agency personnel
                                                        resulting in a chilling effect on intra- and inter-agency communications. The
                                                        deliberative process privilege protects the internal deliberations of the government and
                                                        with consultations and assistance from external experts by exempting
                                                        recommendations, analyses, and discussions undertaken to aid agency decision
                                                        making, specifically here, discussions in furtherance of making legal and policy
                                                        decisions pertaining to a detainee death. The privilege also prevents the premature
                                                        disclosure of proposed policies, serves to avoid public confusion generated by
                                                        rationales or decisions not ultimately adopted by an agency, and maintains the
                                                        integrity of agency decision-making processes by encouraging open and candid
                                                        discussions
2019-    1039          Does Not                         Bates Number 2019-ICLI-00053.1039 does not exist and was mistakenly
ICLI-                  Exist                            accounted for in the November 2019 production release letter.
00053


                                                                     70
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 247 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
           Number)
2019-    1111-1112     Partial       (b)(6)(b)(7)(C)    Email titled “FW: HERNANDEZ Detainee Death Review Info Request”
ICLI-                                (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                        enforcement domain names and addresses.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                                   71
                                        Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 248 of 294
                                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                                             Civil No.: 1:19-cv-03032
                                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



    Bates-     Bates-Stamp         Degree of          Exemptions         Description of Records and Explanation of Exemptions
    Stamp         Suffix          Withholding
    Prefix        (Page
                Number)
                                                                         or prosecutions, or disclose guidelines for law enforcement investigations or
                                                                         prosecutions which could reasonably be expected to risk circumvention of the law.
                                                                         Disclosure of law enforcement domain names and addresses could assist third to
                                                                         navigate, alter, and/or manipulate law enforcement databases were they to gain access
                                                                         to the system. Disclosure of information not commonly known to the public could
                                                                         reasonably be expected to risk circumvention of the law. The disclosure of this law
                                                                         enforcement sensitive information serves no public benefit and would not assist the
                                                                         public in understanding how the agency is carrying out its statutory responsibilities.
    2019-      1113               Partial           (b)(6)(b)(7)(C) 2    Targeting Framework that provides details regarding how Ms. Hernandez was
    ICLI-      1495-1502                            (b)(7)(E)            taken into custody and detention.
    00053
                                                                         Redacted Information per (b)(6), (b)(7)(C):
                                                                         Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                                         CBP, ICE, and other law enforcement Officer names and login numbers.

                                                                         Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                                         names of relatives of Ms. Hernandez and their contact information.

                                                                         Reasons for Redaction(s):
                                                                         The disclosure of the names of DHS and other law enforcement names and login
                                                                         numbers in these records complied for law enforcement purposes could reasonably be
                                                                         expected to constitute an unwarranted invasion of personal privacy under Exemption
                                                                         (b)(7)(C) and would constitute a clearly unwarranted invasion of personal privacy
                                                                         under Exemption (b)(6) by: conceivably subjecting personnel to harassment and
                                                                         annoyance in conducting their official duties and in their private lives; placing them in
                                                                         danger, as targets of law enforcement investigations may begrudge personnel for an

2
    Portions of these documents were erroneously marked as being withheld under (b)(3). This information is being withheld under FOIA Exemption (b)(6) and (b)(7)(C).
                                                                                       72
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 249 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        indefinite time period and seek revenge; and minimizing the ability to effectively
                                                        conduct future investigations. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and other personally identifiable information of third-
                                                        party individuals in these records complied for law enforcement purposes could
                                                        reasonably be expected to constitute an unwarranted invasion of personal privacy
                                                        under Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of
                                                        personal privacy under Exemption (b)(6) by: not being associated unwarrantedly with
                                                        alleged criminal activity; being free from harassment, criticism, intimidation, legal
                                                        consequences, economic reprisals, embarrassment, undue public attention, physical
                                                        harm, and derogatory inferences and suspicion; and controlling how communications
                                                        about them are communicated to others. Further, these individuals have not consented
                                                        to the release of their PII. The disclosure of this PII serves no public benefit and
                                                        would not assist the public in understanding how the agency is carrying out its
                                                        statutory responsibilities. Furthermore, the privacy interest in this PII outweighs any
                                                        minimal public interest that could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                        enforcement domain names and web address, law enforcement case numbers, codes,
                                                        and identifiers that could disclose law enforcement techniques and procedures.

                                                        Reasons for Redaction(s):

                                                                     73
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 250 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of codes, identifiers, and case numbers could assist third parties in
                                                        deciphering the meanings of the codes and/or could enable an individual to navigate,
                                                        alter, and/or manipulate law enforcement databases were they to gain access to the
                                                        system. Further, how law enforcement officers access databases, evaluate cases and
                                                        perform background checks is a law enforcement technique and procedure that is not
                                                        commonly known. Disclosure of information not commonly known to the public
                                                        could reasonably be expected to risk circumvention of the law. The disclosure of this
                                                        law enforcement sensitive information serves no public benefit and would not assist
                                                        the public in understanding how the agency is carrying out its statutory
                                                        responsibilities.
2019-    1159-1160     Partial       (b)(7)(E)          PCQS508 “Person Search” and “Activities for JEFFRY HERNANDEZ
ICLI-                                                   (17851616).” The Person Centric Query Service (PCQS) is an information
00053                                                   technology (IT) service that provides United States Citizenship and Immigration
                                                        Services (USCIS) status verifiers with the ability to submit a single query for all
                                                        transactions involving an immigrant across a number of connected systems.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                        enforcement domain names and addresses.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                                    74
                              Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 251 of 294
                                       Transgender Law Center v. Immigration and Customs Enforcement
                                                              Civil No.: 1:19-cv-03032
                                      United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of      Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                         prosecutions which could reasonably be expected to risk circumvention of the law.
                                                         Disclosure of law enforcement domain names and addresses could assist third to
                                                         navigate, alter, and/or manipulate law enforcement databases were they to gain access
                                                         to the system. Disclosure of information not commonly known to the public could
                                                         reasonably be expected to risk circumvention of the law. The disclosure of this law
                                                         enforcement sensitive information serves no public benefit and would not assist the
                                                         public in understanding how the agency is carrying out its statutory responsibilities.
2019-    1182-1183     Full           (b)(6)(b)(7)(C)    Screen shots from TECS which is a law enforcement information collection,
ICLI-    1193-1195                    (b)(7)(E)          analysis, and sharing environment. TECS collects, maintains, and screens data,
00053                                                    as well as conduct analysis, screening, and information sharing. TECS databases
                                                         contain temporary and permanent enforcement, inspection and intelligence
                                                         records.

                                                         Redacted Information per (b)(6) and (b)(7)(C):
                                                         Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                         names of law enforcement agents accessing TECS and personally identifying numbers
                                                         assigned to law enforcement agents accessing TECS.

                                                         Reasons for Redaction(s):
                                                         The disclosure of the names and/or personally identifying number assigned to law
                                                         enforcement agents in these records complied for law enforcement purposes could
                                                         reasonably be expected to constitute an unwarranted invasion of personal privacy
                                                         under Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of
                                                         personal privacy under Exemption (b)(6)by: conceivably subjecting personnel to
                                                         harassment and annoyance in conducting their official duties and in their private lives;
                                                         could place them in danger as targets of law enforcement investigations may
                                                         begrudge personnel for an indefinite time period and seek revenge; and disclosure
                                                         could minimize the ability to effectively conduct future investigations. The disclosure
                                                                     75
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 252 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        of this PII serves no public benefit and would not assist the public in understanding
                                                        how the agency is carrying out its statutory responsibilities. Furthermore, the privacy
                                                        interest in this PII outweighs any minimal public interest that could possibly exist in
                                                        the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        This page contains exclusively information regarding background investigations and
                                                        contains law enforcement case numbers, case control numbers, various TECS category
                                                        codes, and TECS Record ID codes.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of this information could assist third parties in deciphering the meanings of
                                                        the various law enforcement codes used to access, navigate, and manipulate data
                                                        within a specific database, and various law enforcement numbers assigned to
                                                        individuals, cases, and events, and could enable an individual to navigate, alter, and/or
                                                        manipulate law enforcement databases were they to gain access to the system.
                                                        Disclosure of these techniques and practices in navigating the databases could assist
                                                        those people seeking to violate or circumvent the law by taking proactive steps to
                                                        counter operational and investigative actions taken by ICE during enforcement
                                                        operations. Disclosure of information not commonly known to the public could
                                                        reasonably be expected to risk circumvention of the law. The disclosure of this law
                                                        enforcement sensitive information serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities.

                                                                     76
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 253 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
           Number)
2019-    1216-1224     Partial       (b)(6)(b)(7)(C)    Email titled “RE: DDR Hernandez”
ICLI-    1217-1218
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third-party detainee names and other case related information pertaining to detainee
                                                        deaths.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and other third party related information in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                                   77
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 254 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: not being associated unwarrantedly with alleged criminal activity; being free from
                                                        harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. Further, these individuals have not consented to the release of their PII. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    1225-1228     Partial       (b)(6)(b)(7)(C)    Email titled “FW: Your Friday Get Backs for D1”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third-party detainee names and other case related information pertaining to other
                                                        detainee deaths.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                                     78
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 255 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and other third party related information in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: not being associated unwarrantedly with alleged criminal activity; being free from
                                                        harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. Further, these individuals have not consented to the release of their PII. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    1229-1234     Partial       (b)(6)(b)(7)(C)    Handwritten interview notes that were taken during OPR’s investigation into the
ICLI-                                                   detainee death of Roxsana Hernandez.
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names of ICE employees.

                                                        Reasons for Redaction(s):
                                                                  79
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 256 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        The disclosure of the names of ICE employees in these records complied for law
                                                        enforcement purposes could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                        subjecting personnel to harassment and annoyance in conducting their official duties
                                                        and in their private lives; placing them in danger, as targets of law enforcement
                                                        investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                        and minimizing the ability to effectively conduct future investigations. Further, these
                                                        individuals have not consented to the release of their PII. The disclosure of this PII
                                                        serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.
2019-    1248-1250     Partial       (b)(6)(b)(7)(C)    Email titled “RE: OPA Urgent: Accusations transgender detainee suffered abuse
ICLI-                                (b)(5)             in ICE custody prior to death at Cibola”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        employee names, email addresses, and phone numbers of ICE and other DHS
                                                        employees.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE and other DHS employees
                                                        in these records complied for law enforcement purposes could reasonably be expected
                                                        to constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C)
                                                        and would constitute a clearly unwarranted invasion of personal privacy under
                                                        Exemption (b)(6) by: conceivably subjecting personnel to harassment and annoyance
                                                        in conducting their official duties and in their private lives; placing them in danger, as
                                                                     80
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 257 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        FOIA exemption (b)(5) was applied to withhold the information contained in this
                                                        email that contains draft statements prepared by the ICE Office of Public Affairs
                                                        (OPA) regarding the death of Roxsana Hernandez.

                                                        Reason for the Redaction(s):
                                                        The draft statements contained in this email was prepared by OPA and was properly
                                                        withheld under FOIA exemption (b)(5) because it is pre-decisional and deliberative.
                                                        The email is from OPA to ERO leadership regarding draft statements that may be
                                                        made to the public about the death of Roxsana Hernandez. The proposed statements
                                                        are entirely deliberative and pre-decisional. Such pre-decisional and deliberative
                                                        information is expressly protected by FOIA Exemption (b)(5), which is applied to
                                                        protect the integrity of the deliberative or decision-making processes within the
                                                        agency and by exempting from mandatory disclosure opinions, conclusions, and
                                                        recommendations. The release of this internal information would discourage the
                                                        expression of candid opinions and inhibit the free and frank exchange of information
                                                        and ideas between agency personnel resulting in a chilling effect on intra- and inter-
                                                        agency communications. Further, since this document contains proposals for agency
                                                        action, release of this document may create confusion regarding what determinations
                                                        have been made by the agency.
                                                                     81
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 258 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

2019-    1257-1261     Partial       (b)(6)(b)(7)(C)    Memorandum Subject: Mortality Review – Report of Findings, Jeffry (Roxsana)
ICLI-                                                   HERNANDEZ, AXXXXXXXX”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        employee names and digital signatures of ICE employees.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE and other DHS employees
                                                        in these records complied for law enforcement purposes could reasonably be expected
                                                        to constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C)
                                                        and would constitute a clearly unwarranted invasion of personal privacy under
                                                        Exemption (b)(6) by: conceivably subjecting personnel to harassment and annoyance
                                                        in conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    1262-1265     Partial       (b)(6)(b)(7)(C)    Email titled “FW: HERNANDEZ RODRIGUEZ ROY ALEXANDER / OMI #
ICLI-                                                   2018-03102”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):


                                                                     82
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 259 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE and University of New Mexico Office of Medical Investigators employee names,
                                                        email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information belonging to medical facility
                                                        employees in these records complied for law enforcement purposes could reasonably
                                                        be expected to constitute an unwarranted invasion of personal privacy under
                                                        Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of personal
                                                        privacy under Exemption (b)(6) by: not being associated unwarrantedly with
                                                        performing services regarding the death of Ms. Hernandez; being free from
                                                        harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                                    83
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 260 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        others. The disclosure of this PII serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    1266-1300     Partial       (b)(6)(b)(7)(C)    New Mexico University School of Medicine “Death Investigation Report” and
ICLI-                                                   “Report of Findings”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        names of UNM OMI employees who conducted the investigation into the death of
                                                        Roxsana Hernandez.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names of UNM OMI employees in these records complied for
                                                        law enforcement purposes could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: not being
                                                        associated unwarrantedly with alleged criminal activity; being free from harassment,
                                                        criticism, intimidation, legal consequences, economic reprisals, embarrassment, undue
                                                        public attention, physical harm, and derogatory inferences and suspicion; and
                                                        controlling how communications about them are communicated to others. Further,
                                                        these individuals have not consented to the release of their PII. The disclosure of this
                                                        PII serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.


                                                                     84
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 261 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
           Number)
2019-    1304-1323     Partial       (b)(6)(b)(7)(C)    Email titled “FW: [FOR REVIEW] Additional Detainee Death Reports for
ICLI-                                (b)(5)             ICE.gov”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        These are emails between ERO personnel, ICE Office of the Principal Legal Advisor
                                                        (“OPLA”) attorneys, and the Office of Public Affairs (“OPA”) and FOIA exemption
                                                        (b)(5) was applied to proposed public statements, legal opinions, questions and
                                                        answers between various ICE personnel and attorneys.

                                                                     85
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 262 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Reason for the Redaction(s):
                                                        The information in these pages was properly withheld under FOIA exemption (b)(5)
                                                        because it is pre-decisional and deliberative. This email contains (1) edits and
                                                        recommendations on a proposed public statement from ICE, (2) questions from OPA
                                                        to ERO to coordinate responses, and (3) recommendations for agency actions. Such
                                                        pre-decisional and deliberative information is expressly protected by FOIA Exemption
                                                        (b)(5), which is applied to protect the integrity of the deliberative or decision-making
                                                        processes within the agency and by exempting from mandatory disclosure opinions,
                                                        conclusions, and recommendations. The release of this internal information would
                                                        discourage the expression of candid opinions and inhibit the free and frank exchange
                                                        of information and ideas between agency personnel resulting in a chilling effect on
                                                        intra- and inter-agency communications. Further, since this document contains
                                                        proposals for agency action, which may not have been adopted, release of this
                                                        document may create confusion regarding what positions have actually been adopted
                                                        by the agency.

                                                        Additionally, the information in this document is properly withheld under FOIA
                                                        Exemption (b)(5) because it is attorney-client privileged. The attorney-client privilege
                                                        is applicable to the portions of these records. Communications between OPLA and
                                                        their clients, OPA and ERO, were made for the purpose of securing legal advice
                                                        regarding ICE’s response regarding the death of Roxsana Hernandez. Attorney-client
                                                        communications are shielded from disclosure in order to encourage a full and frank
                                                        discussion between the client and his legal advisor. The attorney-client privilege
                                                        recognizes that sound legal advice or advocacy depends upon a lawyer being fully
                                                        informed by his client. If these communications, as covered by the attorney-client
                                                        privilege, were disclosed, this could result in a chilling effect on interactions and
                                                        communications between agency employees and their legal counsel.

                                                                     86
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 263 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
           Number)
2019-    1324-1326     Partial       (b)(6)(b)(7)(C)    Email titled “RE: FYSA – CBP STATEMENT: KOB-TV question – trans
ICLI-                                                   migrant dies in ICE custody”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third party names and email addresses.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                                    87
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 264 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by:; being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.
2019-    1327-1338     Partial       (b)(6)(b)(7)(C)    Email titled “RE: OPA Issue: ‘NBC Out’ asking about May 2018 transgender
ICLI-                                (b)(5)             death of Jeffry ‘Roxsana’ Hernandez”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third party names and email addresses.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                                     88
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 265 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        FOIA exemption (b)(5) was applied to withhold the information contained in this
                                                        email that contains draft statements prepared by the ICE Office of Public Affairs
                                                        (OPA) regarding the death of Roxsana Hernandez.

                                                        Reason for the Redaction(s):
                                                        The draft statements contained in this email was prepared by OPA and was properly
                                                        withheld under FOIA exemption (b)(5) because it is pre-decisional and deliberative.
                                                        The email is from OPA to ERO leadership regarding draft statements that may be
                                                                    89
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 266 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        made to the public about the death of Roxsana Hernandez. The proposed statements
                                                        are entirely deliberative and pre-decisional. Such pre-decisional and deliberative
                                                        information is expressly protected by FOIA Exemption (b)(5), which is applied to
                                                        protect the integrity of the deliberative or decision-making processes within the
                                                        agency and by exempting from mandatory disclosure opinions, conclusions, and
                                                        recommendations. The release of this internal information would discourage the
                                                        expression of candid opinions and inhibit the free and frank exchange of information
                                                        and ideas between agency personnel resulting in a chilling effect on intra- and inter-
                                                        agency communications. Further, since this document contains proposals for agency
                                                        action, release of this document may create confusion regarding what positions have
                                                        actually been adopted by the agency.
2019-    1339-1341     Partial       (b)(6)(b)(7)(C)    Emails titled “RE: ICE COMMENT RE: Autopsy results of Roxsana
ICLI-    1342-1344                                      Hernandez,” “RE: FYSA: MEDIA QUERY: Roxsana Hernandez death review
00053    1345-1367                                      reports,” “RE: [EXTERNAL] RE: URGENT: NBC News inquiry re:
         1388-1389                                      Roxsana/Jeffrey Hernandez,” and “FW: Media Inquiry: death report on
                                                        Roxsana Hernandez”

                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third-party journalist names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                                    90
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 267 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.




                                                                     91
                                Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 268 of 294
                                          Transgender Law Center v. Immigration and Customs Enforcement
                                                                 Civil No.: 1:19-cv-03032
                                         United States Immigration and Customs Enforcement (ICE) Vaughn Index



    Bates-   Bates-Stamp    Degree of      Exemptions       Description of Records and Explanation of Exemptions
    Stamp       Suffix     Withholding
    Prefix      (Page
               Number)
    2019-    1368-1377 3   Partial       (b)(6)(b)(7)(C)    Email titled “RE: [FOR REVIEW] Additional Detainee Death Reports for
    ICLI-                                (b)(5)             ICE.gov Posting”
    00053
                                                            Redacted Information per (b)(6), (b)(7)(C):
                                                            Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                            ICE employee names, email addresses, and phone numbers.

                                                            Reasons for Redaction(s):
                                                            The disclosure of the names and contact information of ICE employees in these
                                                            records complied for law enforcement purposes could reasonably be expected to
                                                            constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                            would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                            (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                            conducting their official duties and in their private lives; placing them in danger, as
                                                            targets of law enforcement investigations may begrudge personnel for an indefinite
                                                            time period and seek revenge; and minimizing the ability to effectively conduct future
                                                            investigations. Further, these individuals have not consented to the release of their PII.
                                                            The disclosure of this PII serves no public benefit and would not assist the public in
                                                            understanding how the agency is carrying out its statutory responsibilities.
                                                            Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                            could possibly exist in the disclosure of this information.

                                                            Redacted Information per (b)(5):


3
 Please note that on page 2019-ICLI-00053.1369, ICE withheld a paragraph under Exemptions (b)(6)(b)(7)(C), however, the Exemption listed
should have be (b)(5).

                                                                         92
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 269 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        These are emails between ERO personnel, ICE Office of the Principal Legal Advisor
                                                        (“OPLA”) attorneys, and the Office of Public Affairs (“OPA”) and FOIA exemption
                                                        (b)(5) was applied to proposed public statements, legal opinions, questions and
                                                        answers between various ICE personnel and attorneys.

                                                        Reason for the Redaction(s):
                                                        The information in these pages was properly withheld under FOIA exemption (b)(5)
                                                        because it is pre-decisional and deliberative. This email contains (1) edits and
                                                        recommendations on a proposed public statement from ICE, (2) questions from OPA
                                                        to ERO to coordinate responses, and (3) recommendations for agency actions. Such
                                                        pre-decisional and deliberative information is expressly protected by FOIA Exemption
                                                        (b)(5), which is applied to protect the integrity of the deliberative or decision-making
                                                        processes within the agency and by exempting from mandatory disclosure opinions,
                                                        conclusions, and recommendations. The release of this internal information would
                                                        discourage the expression of candid opinions and inhibit the free and frank exchange
                                                        of information and ideas between agency personnel resulting in a chilling effect on
                                                        intra- and inter-agency communications. Further, since this document contains
                                                        proposals for agency action, which may not have been adopted, release of this
                                                        document may create confusion regarding what positions have actually been adopted
                                                        by the agency.

                                                        Additionally, the information in this document is properly withheld under FOIA
                                                        Exemption (b)(5) because it is attorney-client privileged. The attorney-client privilege
                                                        is applicable to the portions of these records. Communications between OPLA and
                                                        their clients, OPA and ERO, were made for the purpose of securing legal advice
                                                        regarding ICE’s response regarding the death of Roxsana Hernandez. Attorney-client
                                                        communications are shielded from disclosure in order to encourage a full and frank
                                                        discussion between the client and his legal advisor. The attorney-client privilege
                                                                     93
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 270 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        recognizes that sound legal advice or advocacy depends upon a lawyer being fully
                                                        informed by his client. If these communications, as covered by the attorney-client
                                                        privilege, were disclosed, this could result in a chilling effect on interactions and
                                                        communications between agency employees and their legal counsel.
2019-    1378-1384     Partial       (b)(6)(b)(7)(C)    Email titled “RE: ICE response to media queries RE: Questions re: death of
ICLI-                                (b)(5)             Roxsana Hernandez Rodriguez”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        journalist names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
                                                                     94
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 271 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

                                                        The disclosure of the names and contact information of third-party individuals in
                                                        these records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        These are emails between ERO personnel and the Office of Public Affairs (“OPA”)
                                                        and FOIA exemption (b)(5) was applied to proposed public statements, questions and
                                                        answers between various ICE personnel.

                                                        Reason for the Redaction(s):
                                                        The information in these pages was properly withheld under FOIA exemption (b)(5)
                                                        because it is pre-decisional and deliberative. This email contains (1) edits and
                                                        recommendations on a proposed public statement from ICE, (2) questions from OPA
                                                        to ERO to coordinate responses, and (3) recommendations for agency actions. Such
                                                        pre-decisional and deliberative information is expressly protected by FOIA Exemption
                                                        (b)(5), which is applied to protect the integrity of the deliberative or decision-making
                                                        processes within the agency and by exempting from mandatory disclosure opinions,
                                                        conclusions, and recommendations. The release of this internal information would
                                                                     95
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 272 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        discourage the expression of candid opinions and inhibit the free and frank exchange
                                                        of information and ideas between agency personnel resulting in a chilling effect on
                                                        intra- and inter-agency communications. Further, since this document contains
                                                        proposals for agency action, which may not have been adopted, release of this
                                                        document may create confusion regarding what positions have actually been adopted
                                                        by the agency.

2019-    1396          Partial       (b)(6)(b)(7)(C)    FOIA Request from American Oversight
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        last page containing the FOIA requesters third-party name, email address, and
                                                        signature.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names, signatures, and contact information of third-party
                                                        individuals c in these records complied for law enforcement purposes could
                                                        reasonably be expected to constitute an unwarranted invasion of personal privacy
                                                        under Exemption (b)(7)(C) and would constitute a clearly unwarranted invasion of
                                                        personal privacy under Exemption (b)(6) by: being free from harassment, criticism,
                                                        intimidation, legal consequences, economic reprisals, embarrassment, undue public
                                                        attention, physical harm, and derogatory inferences and suspicion; and controlling how
                                                        communications about them are communicated to others. Further, these individuals
                                                        have not consented to the release of their PII. The disclosure of this PII serves no
                                                        public benefit and would not assist the public in understanding how the agency is
                                                        carrying out its statutory responsibilities. Furthermore, the privacy interest in this PII
                                                        outweighs any minimal public interest that could possibly exist in the disclosure of
                                                        this information.
                                                                     96
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 273 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

2019-    1400-1417     Partial       (b)(6)(b)(7)(C)    Email titled “Form submission from: FOIA Request Form”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third party FOIA requesters names, email addresses, phone numbers, and mailing
                                                        address.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.
2019-    1422          Partial       (b)(6)(b)(7)(C)    Email titled “Follow-up questions”
ICLI-                                (b)(5)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                                  97
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 274 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        These are emails between ERO personnel and the Office of Public Affairs (“OPA”)
                                                        and FOIA exemption (b)(5) was applied to proposed public statements, questions and
                                                        answers between various ICE personnel.

                                                        Reason for the Redaction(s):
                                                        The information in these pages was properly withheld under FOIA exemption (b)(5)
                                                        because it is pre-decisional and deliberative. This email contains (1) edits and
                                                        recommendations on a proposed public statement from ICE, (2) questions from OPA
                                                        to ERO to coordinate responses, and (3) recommendations for agency actions. Such
                                                        pre-decisional and deliberative information is expressly protected by FOIA Exemption
                                                        (b)(5), which is applied to protect the integrity of the deliberative or decision-making
                                                        processes within the agency and by exempting from mandatory disclosure opinions,
                                                        conclusions, and recommendations. The release of this internal information would
                                                                     98
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 275 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        discourage the expression of candid opinions and inhibit the free and frank exchange
                                                        of information and ideas between agency personnel resulting in a chilling effect on
                                                        intra- and inter-agency communications. Further, since this document contains
                                                        proposals for agency action, which may not have been adopted, release of this
                                                        document may create confusion regarding what positions have actually been adopted
                                                        by the agency.
2019-    1423-1424     Partial       (b)(6)(b)(7)(C)    Email titled “Accusations transgender detainee suffered abuse in ICE custody
ICLI-                                (b)(5)             prior to death at Cibola”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                                     99
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 276 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Redacted Information per (b)(5):
                                                        These are emails between ERO personnel and the Office of Public Affairs (“OPA”)
                                                        and FOIA exemption (b)(5) was applied to proposed public statements.

                                                        Reason for the Redaction(s):
                                                        The information in these pages was properly withheld under FOIA exemption (b)(5)
                                                        because it is pre-decisional and deliberative. This email contains (1) edits and
                                                        recommendations on a proposed public statement from ICE, (2) questions from OPA
                                                        to ERO to coordinate responses, and (3) recommendations for agency actions. Such
                                                        pre-decisional and deliberative information is expressly protected by FOIA Exemption
                                                        (b)(5), which is applied to protect the integrity of the deliberative or decision-making
                                                        processes within the agency and by exempting from mandatory disclosure opinions,
                                                        conclusions, and recommendations. The release of this internal information would
                                                        discourage the expression of candid opinions and inhibit the free and frank exchange
                                                        of information and ideas between agency personnel resulting in a chilling effect on
                                                        intra- and inter-agency communications. Further, since this document contains
                                                        proposals for agency action, which may not have been adopted, release of this
                                                        document may create confusion regarding what positions have actually been adopted
                                                        by the agency.
2019-    1425          Partial       (b)(6)(b)(7)(C)    Email titled “FW: HRC Letter Regarding the Recent Death of Roxsana
ICLI-                                                   Hernandez”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        Human Rights Campaign third-party names, email addresses, and phone numbers.
                                                                    100
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 277 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.
                                                                    101
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 278 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
           Number)
2019-    1426-1434     Partial       (b)(6)(b)(7)(C)    Email titled “RE: OPA Issue: ‘NBC Out’ asking about May 2018 transgender
ICLI-                                (b)(5)             death of Jeffry ‘Roxsana’ Hernandez”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        journalist third-party names and email addresses.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                                    102
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 279 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(5):
                                                        FOIA exemption (b)(5) was applied to withhold the information contained in this
                                                        email that contains draft statements prepared by the ICE Office of Public Affairs
                                                        (OPA) regarding the death of Roxsana Hernandez.

                                                        Reason for the Redaction(s):
                                                        The draft statements contained in this email was prepared by OPA and was properly
                                                        withheld under FOIA exemption (b)(5) because it is pre-decisional and deliberative.
                                                        The email is from OPA to ERO leadership regarding draft statements that may be
                                                        made to the public about the death of Roxsana Hernandez. The proposed statements
                                                        are entirely deliberative and pre-decisional. Such pre-decisional and deliberative
                                                        information is expressly protected by FOIA Exemption (b)(5), which is applied to
                                                        protect the integrity of the deliberative or decision-making processes within the
                                                        agency and by exempting from mandatory disclosure opinions, conclusions, and
                                                        recommendations. The release of this internal information would discourage the
                                                        expression of candid opinions and inhibit the free and frank exchange of information
                                                        and ideas between agency personnel resulting in a chilling effect on intra- and inter-
                                                        agency communications. Further, since this document contains proposals for agency
                                                                    103
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 280 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        action, release of this document may create confusion regarding what positions have
                                                        actually been adopted by the agency.
2019-    1435-1436     Partial       (b)(6)(b)(7)(C)    Email titled “RE: HRC Letter Regarding the Recent Death of Roxsana
ICLI-                                                   Hernandez”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        Human Rights Campaign third party names and email addresses. Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                                    104
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 281 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.
2019-    1437-1440     Partial       (b)(6)(b)(7)(C)    Various Office of Public Affairs Daily Close of Business Reports”
ICLI-    1446-1449
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names and email addresses.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        journalist third-party names.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                                     105
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 282 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of third-party names in these records complied for law enforcement
                                                        purposes could reasonably be expected to constitute an unwarranted invasion of
                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: being free from
                                                        harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. Further, these individuals have not consented to the release of their PII. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    1441-1445     Partial       (b)(6)(b)(7)(C)    Email titled “FW: For DD Approval: Proposed media tour of Cibola transgender
ICLI-                                (b)(5)             pod June 12”
00053
                                                        Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names and email addresses.
                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                                    106
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 283 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
                                                        Redacted Information per (b)(5):
                                                        These are emails between ERO personnel and the Office of Public Affairs (“OPA”)
                                                        and FOIA exemption (b)(5) was applied to proposed public statements, questions and
                                                        answers between various ICE personnel.

                                                        Reason for the Redaction(s):
                                                        The information in these pages was properly withheld under FOIA exemption (b)(5)
                                                        because it is pre-decisional and deliberative. This email contains (1) edits and
                                                        recommendations on a proposed public statement from ICE, (2) questions from OPA
                                                        to ERO to coordinate responses, and (3) recommendations for agency actions. Such
                                                        pre-decisional and deliberative information is expressly protected by FOIA Exemption
                                                        (b)(5), which is applied to protect the integrity of the deliberative or decision-making
                                                        processes within the agency and by exempting from mandatory disclosure opinions,
                                                        conclusions, and recommendations. The release of this internal information would
                                                        discourage the expression of candid opinions and inhibit the free and frank exchange
                                                        of information and ideas between agency personnel resulting in a chilling effect on
                                                        intra- and inter-agency communications. Further, since this document contains
                                                        proposals for agency action, which may not have been adopted, release of this

                                                                    107
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 284 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        document may create confusion regarding what positions have actually been adopted
                                                        by the agency.
2019-    1450          Partial       (b)(6)(b)(7)(C)    Email titled “Transgender death”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names and email addresses.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        third-party journalist names.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of third-party names in these records complied for law enforcement
                                                        purposes could reasonably be expected to constitute an unwarranted invasion of
                                                                   108
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 285 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by:; being free from
                                                        harassment, criticism, intimidation, legal consequences, economic reprisals,
                                                        embarrassment, undue public attention, physical harm, and derogatory inferences and
                                                        suspicion; and controlling how communications about them are communicated to
                                                        others. Further, these individuals have not consented to the release of their PII. The
                                                        disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.
2019-    1451-1453     Partial       (b)(6)(b)(7)(C)    Email titled “NCTE Demands ICE Release Transgender Detainee”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                        National Center for Transgender Equality employee names, email addresses, and
                                                        phone numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                                     109
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 286 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.
2019-    1454-1455     Partial       (b)(6)(b)(7)(C)    Email titled “Why did ICE kill Roxsana Hernandez”
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        ICE employee names, email addresses, and phone numbers.

                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        journalist third-party name and email address.

                                                                    110
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 287 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and contact information of ICE employees in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: conceivably subjecting personnel to harassment and annoyance in
                                                        conducting their official duties and in their private lives; placing them in danger, as
                                                        targets of law enforcement investigations may begrudge personnel for an indefinite
                                                        time period and seek revenge; and minimizing the ability to effectively conduct future
                                                        investigations. Further, these individuals have not consented to the release of their PII.
                                                        The disclosure of this PII serves no public benefit and would not assist the public in
                                                        understanding how the agency is carrying out its statutory responsibilities.
                                                        Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                        could possibly exist in the disclosure of this information.

                                                        The disclosure of the names and contact information of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.

                                                                    111
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 288 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
           Number)
2019-    1462          Partial       (b)(6)(b)(7)(C)    CBP Memo for medical clearance to transport
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        medical employee names, medical license numbers and DEA numbers.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names and medical numbers of third-party individuals in these
                                                        records complied for law enforcement purposes could reasonably be expected to
                                                        constitute an unwarranted invasion of personal privacy under Exemption (b)(7)(C) and
                                                        would constitute a clearly unwarranted invasion of personal privacy under Exemption
                                                        (b)(6) by: being free from harassment, criticism, intimidation, legal consequences,
                                                        economic reprisals, embarrassment, undue public attention, physical harm, and
                                                        derogatory inferences and suspicion; and controlling how communications about them
                                                        are communicated to others. Further, these individuals have not consented to the
                                                        release of their PII. The disclosure of this PII serves no public benefit and would not
                                                        assist the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.
2019-    1463-1464     Partial       (b)(6)(b)(7)(C)    CBP Detainee Assessment
ICLI-
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        CBP Officer signatures.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the signatures of CBP Officers in these records complied for law
                                                        enforcement purposes could reasonably be expected to constitute an unwarranted
                                                                   112
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 289 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                        subjecting personnel to harassment and annoyance in conducting their official duties
                                                        and in their private lives; placing them in danger, as targets of law enforcement
                                                        investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                        and minimizing the ability to effectively conduct future investigations. Further, these
                                                        individuals have not consented to the release of their PII. The disclosure of this PII
                                                        serves no public benefit and would not assist the public in understanding how the
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.
2019-    1465-1467     Partial       (b)(6)(b)(7)(C)    Discretionary Authority Checklist for Aline Applicants
ICLI-                                (b)(7)(E)
00053                                                   Redacted Information per (b)(6), (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        CBP Officer names and signatures.

                                                        Reasons for Redaction(s):
                                                        The disclosure of the names of CBP Officers in these records complied for law
                                                        enforcement purposes could reasonably be expected to constitute an unwarranted
                                                        invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                        unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                        subjecting personnel to harassment and annoyance in conducting their official duties
                                                        and in their private lives; placing them in danger, as targets of law enforcement
                                                        investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                        and minimizing the ability to effectively conduct future investigations. Further, these
                                                        individuals have not consented to the release of their PII. The disclosure of this PII
                                                        serves no public benefit and would not assist the public in understanding how the
                                                                    113
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 290 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        agency is carrying out its statutory responsibilities. Furthermore, the privacy interest in
                                                        this PII outweighs any minimal public interest that could possibly exist in the
                                                        disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on law
                                                        enforcement case numbers and codes, and identifiers that could disclose law
                                                        enforcement techniques and procedures.

                                                        Reasons for Redaction(s):
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of this information could assist third parties in deciphering the meanings of
                                                        the various law enforcement codes used to access, navigate, and manipulate data
                                                        within a specific database, and various law enforcement numbers assigned to
                                                        individuals, cases, and events, and could enable an individual to navigate, alter, and/or
                                                        manipulate law enforcement databases were they to gain access to the system.
                                                        Disclosure of these techniques and practices in navigating the databases could assist
                                                        those people seeking to violate or circumvent the law by taking proactive steps to
                                                        counter operational and investigative actions taken by ICE during enforcement
                                                        operations. Disclosure of information not commonly known to the public could
                                                        reasonably be expected to risk circumvention of the law. The disclosure of this law
                                                        enforcement sensitive information serves no public benefit and would not assist the
                                                        public in understanding how the agency is carrying out its statutory responsibilities


                                                                    114
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 291 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
           Number)
2019-    1544-1554     Partial       (b)(6)(b)(7)(C)    Various CBP Printscreens titled “FBI Print Rapsheet Screen,” “Candidate,”
ICLI-                                (b)(7)(E)          “Encounter History,” “Candidate Bio,”
00053
                                                        Redacted Information per (b)(6) and (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on
                                                        CBP and FBI law enforcement officer names and login numbers.

                                                        Reason for Redaction(s):
                                                        The disclosure of the names and login numbers of FBI employees in these records
                                                        complied for law enforcement purposes could reasonably be expected to constitute an
                                                        unwarranted invasion of personal privacy under Exemption (b)(7)(C) and would
                                                        constitute a clearly unwarranted invasion of personal privacy under Exemption (b)(6)
                                                        by: conceivably subjecting personnel to harassment and annoyance in conducting their
                                                        official duties and in their private lives; could place them in danger as targets of law
                                                        enforcement investigations may begrudge personnel for an indefinite time period and
                                                        seek revenge; and disclosure could minimize the ability to effectively conduct future
                                                        investigations. The disclosure of this PII serves no public benefit and would not assist
                                                        the public in understanding how the agency is carrying out its statutory
                                                        responsibilities. Furthermore, the privacy interest in this PII outweighs any minimal
                                                        public interest that could possibly exist in the disclosure of this information.

                                                        Redacted Information per (b)(7)(E):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(7)(E) were used on Subject ID
                                                        numbers, case numbers, file numbers, FBI numbers, event numbers, codes, and law
                                                        enforcement domain names and web addresses.

                                                        Reason for Redaction(s):

                                                                    115
                            Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 292 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        Exemption (b)(7)(E) was applied to law enforcement sensitive information, the release
                                                        of which could reveal techniques and/or procedures for law enforcement investigations
                                                        or prosecutions, or disclose guidelines for law enforcement investigations or
                                                        prosecutions which could reasonably be expected to risk circumvention of the law.
                                                        Disclosure of this information could assist third parties in deciphering the meanings of
                                                        the various law enforcement codes used to access, navigate, and manipulate data
                                                        within a specific database, and various law enforcement numbers assigned to
                                                        individuals, cases, and events, and could enable an individual to navigate, alter, and/or
                                                        manipulate law enforcement databases were they to gain access to the system.
                                                        Disclosure of these techniques and practices in navigating the databases could assist
                                                        those people seeking to violate or circumvent the law by taking proactive steps to
                                                        counter operational and investigative actions taken by ICE during enforcement
                                                        operations. Disclosure of information not commonly known to the public could
                                                        reasonably be expected to risk circumvention of the law. Further, how law
                                                        enforcement officers access databases through specific domain names and web
                                                        addresses is a law enforcement technique and procedure that is not commonly known
                                                        to the public. The disclosure of this law enforcement sensitive information serves no
                                                        public benefit and would not assist the public in understanding how the agency is
                                                        carrying out its statutory responsibilities.
2019-    1556          Partial       (b)(6)(b)(7)(C)    CBP Form I-443, Multiple Inspection Referral
ICLI-
00053                                                   Redacted Information per (b)(6) and (b)(7)(C):
                                                        Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on a
                                                        CBP officer name.

                                                        Reason for Redaction(s):
                                                        The disclosure of the name of a CBP Officer in these records complied for law
                                                        enforcement purposes could reasonably be expected to constitute an unwarranted
                                                                   116
                                       Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 293 of 294
                                                    Transgender Law Center v. Immigration and Customs Enforcement
                                                                           Civil No.: 1:19-cv-03032
                                                   United States Immigration and Customs Enforcement (ICE) Vaughn Index



    Bates-     Bates-Stamp        Degree of          Exemptions        Description of Records and Explanation of Exemptions
    Stamp         Suffix         Withholding
    Prefix        (Page
                Number)
                                                                       invasion of personal privacy under Exemption (b)(7)(C) and would constitute a clearly
                                                                       unwarranted invasion of personal privacy under Exemption (b)(6) by: conceivably
                                                                       subjecting personnel to harassment and annoyance in conducting their official duties
                                                                       and in their private lives; could place them in danger as targets of law enforcement
                                                                       investigations may begrudge personnel for an indefinite time period and seek revenge;
                                                                       and disclosure could minimize the ability to effectively conduct future investigations.
                                                                       The disclosure of this PII serves no public benefit and would not assist the public in
                                                                       understanding how the agency is carrying out its statutory responsibilities.
                                                                       Furthermore, the privacy interest in this PII outweighs any minimal public interest that
                                                                       could possibly exist in the disclosure of this information.
    2019-      1557-1561 4       Partial           (b)(6)(b)(7)(C)     Typed and Handwritten Interview notes, 1 Excel Spreadsheet titled “Hernandez
    ICLI-      1 Excel                                                 Mortality Review Presentation Notes”
    00053      Spreadsheet
                                                                       Redacted Information per (b)(6) and (b)(7)(C):
                                                                       Partial redactions pursuant to FOIA Exemptions (b)(6) and (b)(7)(C) were used on the
                                                                       names of medical personnel.

                                                                       Reason for Redaction(s):
                                                                       The disclosure of the names of third-party individuals in these records complied for
                                                                       law enforcement purposes could reasonably be expected to constitute an unwarranted
                                                                       invasion of personal privacy by: conceivably subjecting personnel to harassment and
                                                                       annoyance in conducting their official duties and in their private lives; could place
                                                                       them in danger as targets of law enforcement investigations may begrudge personnel
                                                                       for an indefinite time period and seek revenge; and disclosure could minimize the
                                                                       ability to effectively conduct future investigations. The disclosure of this PII serves
                                                                       no public benefit and would not assist the public in understanding how the agency is

4
    These pages were incorrectly labeled with bates numbers 1544 through 1548, and were released in the May 2020 supplemental production.
                                                                                    117
                           Case 3:19-cv-03032-SK Document 40-5 Filed 09/21/20 Page 294 of 294
                                      Transgender Law Center v. Immigration and Customs Enforcement
                                                             Civil No.: 1:19-cv-03032
                                     United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of     Exemptions        Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                        carrying out its statutory responsibilities. Furthermore, the privacy interest in this PII
                                                        outweighs any minimal public interest that could possibly exist in the disclosure of
                                                        this information.




                                                                    118
